 



Exhibit 10.1
AGREEMENT BETWEEN ENVIRONMENTAL TECTONICS CORPORATION
AND THE DEPARTMENT OF THE NAVY
1. This Agreement is entered into between the Department of the Navy, on behalf
of the Department of Defense (collectively, the “Government”), and Environmental
Tectonics Corporation (hereinafter “ETC”). The purpose of this Agreement is to
evidence that ETC is presently responsible to contract with the Government by
ensuring that ETC has and will continue a program of acceptable contracting
practices and procedures, and by establishing and implementing a program of
compliance reviews, audits, and reports. For purpose of this agreement, ETC
shall mean ETC as a body corporate, its predecessors, successors, affiliates,
subsidiaries, and/or divisions and all owners, directors, officers, employees
and/or consultants of any of the aforesaid entities.
2. This Agreement addresses those causes for suspension that are stated in the
Government’s Notice of Suspension, with enclosures, dated October 2, 2007,
attached hereto as Annex 1 (hereinafter “the Notice”). This Agreement shall not
be used for any purpose with regard to any criminal, civil, or administrative
charge, claim, or action by or against ETC related to or arising out of any
criminal or civil investigation conducted by any component of the Department of
Justice or the Government.
3. By this Agreement, ETC recognizes its corporate responsibility to ensure that
ETC fully complies with all federal procurement laws and regulations when
contracting, directly or indirectly, with the Government. In this regard, all
aspects of ETC’s corporate and business operations shall be conducted according
to the highest code of corporate ethics, generally prevailing law and honest
behavior, and the guidelines set by the letter and the spirit of this Agreement.
4. To fulfill its corporate responsibilities, ETC has begun and shall, in
accordance with the Schedule attached hereto as Annex 2 (hereinafter “the
Schedule”), fully implement a Compliance Program by which ETC can and will
adhere to lawful and ethical procedures and practices in all areas of and
relating to its provision of goods and services as a Government contractor
and/or subcontractor. This Compliance Program shall have the following
components:
     A. WRITTEN CODES OF CONDUCT AND ETHICS: In 2004, ETC established written
Codes of Conduct and Ethics which provide notice to all employees that the
highest standard of conduct and business ethics are mandated (collectively, the
Codes). A copy of the Codes are attached as Annex 3.
          (1) The Codes shall be reviewed on an annual basis by ETC’s duly
appointed legal counsel and updated as required for compliance with statutory
and/or regulatory changes.

 



--------------------------------------------------------------------------------



 



          (2) All ETC directors, officers, employees, and consultants shall be
required to sign, on an annual basis, a certificate stating that they have read
the Codes and that they agree to abide by them.
          (3) The signature of the Navy’s Debarring Authority on this Agreement
shall signify acceptance of the current Codes.
     B. AN ETHICS ADVISOR: ETC has established and shall, for at least the
duration of this Agreement, maintain a position designated as the Ethics
Advisor.
          (1) The Ethics Advisor reports directly to and, on all issues related
to ethics, is only responsible to the Board of Directors of ETC.
          (2) The identification and qualifications of the current Ethics
Advisor are set forth in Annex 4. The signature of the Navy’s Debarring
Authority on this Agreement shall signify acceptance of the current Ethics
Advisor.
          (3) Should the current or any subsequently appointed Ethics Advisor
leave the position, that fact shall be reported to the Navy Debarring Authority,
in writing, within 10 days of said leaving. A replacement shall be selected by
ETC and reported to the Navy Debarring Authority within forty-five calendar days
of said leaving. Appointment of a replacement Ethics Advisor shall be subject to
approval by the Navy Debarring Authority, which approval shall be solely within
the discretion of the Navy Debarring Authority. Denial by the Debarring
Authority of approval of any replacement Ethics Advisor shall be a “Failure by
ETC” as the phrase is used in paragraph 11 of this Agreement.
          (4) The Ethics Advisor shall assist ETC in identifying and reporting
violations of its Codes. It shall be the duty of every ETC officer, director,
manager, and employee to promptly notify the Ethics Advisor of any suspected or
alleged instances of violations of the Codes or Conduct and Ethics, including,
but not limited any alleged or suspected criminal offenses occurring in
connection with any individual’s performance of duties for or on behalf of ETC.
          (5) The Ethics Advisor shall investigate all instances of suspected
misconduct and shall report in writing the findings to the Audit Committee of
the Board of Directors and management. Management shall have thirty days to
provide to the Audit Committee of the Board of Directors a written response to
the Ethics Advisor’s report. The Audit Committee of the Board of Directors shall
then forward to the Navy’s Debarring Authority, the Ethics Advisor’s report, the
Management response and the Audit Committee of the Board of Directors’ decision
concerning the incident, including any remedial measures taken, in time to be
received within ten working days of when said Board of Director’s decision was
created.
          (6) The Ethics Advisor shall, within 10 working days after the end of
each fiscal quarter, prepare and deliver to the Navy Debarring Authority a
synopsis of each instance of suspected and/or confirmed misconduct which became
known to the

2



--------------------------------------------------------------------------------



 



Ethics Advisor during the fiscal quarter. This synopsis shall be made without
regard to the degree to which the Ethics Advisor has been able, as of the due
date of the report, to investigate the misconduct. This synopsis shall include
disclosure of any remedial action taken to date.
     C. A HOT LINE: ETC established in 2004 as part of its Whistleblower Policy
and shall, for at least the duration of this Agreement, maintain a “hot line” to
facilitate the reporting of misconduct by or within ETC. The policies and
procedures of this component are fully presented in Annex 5. The signature of
the Navy’s Debarring Authority on this Agreement shall signify acceptance of
this component by the Navy’s Debarring Authority.
     D. A WRITTEN CONTRACTING PROCEDURES MANUAL AND FEDERAL CONTRACTING RESOURCE
CENTER: A manual containing the regulatory standards and acceptable practices
for doing business with the Government and/or Government prime contractors shall
be developed, implemented and maintained (regularly reviewed and updated) by
ETC. These practices and procedures shall be applied to all of ETC’s business
dealings involving Government contracts or subcontracts. Also, ETC shall
maintain in a central location, readily available to management and employees,
current regulations and authoritative guidance for doing business with the
Government and/or Government prime contractors.
          (1) The Contracts Procedures Manual is affixed hereto as Annex 6.
          (2) The Navy’s Debarring Authority may, at its sole discretion,
approve or disapprove of the Contracting Procedures Manual. Failure to gain Navy
Debarring Authority approval of the Contracting Procedures Manual shall be a
“Failure by ETC” as the phrase is used in paragraph 11 of this Agreement.
     E. A WRITTEN AUDIT AND COMPLIANCE REVIEW PROCEDURE: ETC shall establish
and, for at least the duration of this Agreement, maintain an Audit and
Compliance Review Procedure.
          (1) The Audit and Compliance Review Procedure (the “A&C Procedure”) is
affixed hereto as Annex 7.
          (2) The Navy’s Debarring Authority may, at its sole discretion,
approve or disapprove of ETC’s A&C Procedure. Failure to gain Navy Debarring
Authority approval shall be a “Failure by ETC” as the phrase is used in
paragraph 11 of this Agreement.
          (3) In addition to any other provision that the A&C Procedures may
have, the A&C Procedures shall provide for yearly audits of each procedure that
is a component of this Compliance Program.

3



--------------------------------------------------------------------------------



 



               (a) The audits shall be conducted by the Ethics Officer in
conjunction with the appropriate ETC management personnel.
               (b) The audits shall begin no earlier than December 1, and shall
be completed no later than December 30 of each calendar year during the term of
this Agreement.
               (c) A report, which describes and discusses the findings made
during the audits, shall be part of the Ethics Officer’s Quarterly report for
the quarter during which the audits are conducted.
     F. TRAINING1: ETC shall create and implement a curriculum of training
designed to familiarize each of its directors, officers, employees, and
consultants with the concepts and precepts of each component of this Compliance
Program. This training shall occur in accordance with the Schedule that is
attached at Annex 2 and shall be affixed hereto as Annex 8.
          (1) The Navy’s Debarring Authority may approve or disapprove of the
curriculum, at its sole discretion. Failure to obtain Navy Debarring Authority
approval of the curriculum, or any part thereof, within the time stated in the
preceding subparagraph “(a)” shall be a “Failure by ETC” as the phrase is used
in paragraph 11 of this Agreement.
          (2) The training to be provided shall be given on the dates set forth
in the Schedule at Annex 2. Proof of attendance shall be made at the time and
site of presentation, and a copy thereof shall be submitted to the Navy’s
Debarring Authority as an enclosure to the next subsequent Quarterly report by
the Ethics Officer.
          (3) In addition to any other training they may receive, each director,
officer, employee, and/or consultant who misses the training given on the dates
indicated on the Schedule, and any director, officer, employee, and/or
consultant who joins, is hired by, or contracts with ETC after said training is
completed shall be required, within thirty days of their association with ETC,
to read the course materials. Each person who completes the reading required by
this paragraph shall sign a certification that the reading has been completed.
Each such certification shall be maintained in a clearly identified file by the
Ethics Advisor. In addition, the Ethics Advisor shall, as part of each Quarterly
report, identify each such person, state the date when the person joined ETC,
and state whether the person has successfully met the training requirements
stated in this paragraph “(3).”
          (4) In addition to any other training, each ETC director, officer,
employee, and consultant shall be informed of any change to any component of
this Compliance Program, which took place since the next previous training
session.
 

1   The training proposed by ETC will be for each of its directors and officers,
as well as, those employees, consultants and contract employees that ETC
reasonably expect to perform services on Government contracts.

4



--------------------------------------------------------------------------------



 



5. ETC further agrees to:
     A. Complete all compliance actions identified by this Agreement on or
before the date stated in the Schedule. ETC’s management shall then provide
reasonable notice to the Government of ETC’s compliance with such deadline.
     B. Include an ethics and compliance component in the performance evaluation
criteria of management level employees. ETC’s Executive Performance Appraisal –
Ethics, is attached as Annex 9.
     C. ETC’s management shall, within ten (10) working days after the end of
each fiscal quarter (July, October, January and April) prepare and provide a
report to the Navy Debarring and Suspending Official, or his designee,
describing ETC’s implementation of this agreement.
     D. ETC’s Ethics Officer shall, within ten (10) working days after the end
of each fiscal quarter, report regarding: (1) All instances of disciplinary
action for violations of the Codes; (2) all known, ongoing criminal
investigations; (3) all known qui tam suits; (4) all known or suspected
defective pricing cases; (5) instances in which there are reasonable grounds to
suspect that ETC, its directors, officers, employees, consultants, suppliers
and/or Government personnel have violated Federal laws or regulations relating
to U.S. Government procurements; (6) all hotline calls received by the Ethics
Advisor including a description of the complaint and any remedial action taken
or planned; and (7) any other matter which might affect ETC’s present
responsibility status, including but not limited to actual or potential
suspension and/or debarment actions by other Government and quasi-governmental
agencies.
     E. Allow designated representatives of the Navy’s Debarring Authority to
interview ETC personnel and to examine ETC’s financial books, records, and other
company documents for the purpose of evaluating ETC’s compliance with the terms
of this Agreement. Such materials described above shall be made available by ETC
after reasonable notice for inspection, audit and/or reproduction, provided,
however, the Navy’s Debarring Authority shall not be entitled to examine
documents properly subject to the attorney client or attorney work product
privileges, nor to copy: (1) Documents containing technical data or computer
software, except in accordance with government contract data rights provisions
or (2) Documents containing trade secrets, or (3) Financial records
     F. In addition to the reports made pursuant to paragraph 5.C. and D.,
disclose, within 30 calendars days of its alleged occurrence, to the Department
of Defense and to the prime Government customer if such customer is not a DoD
component, all instances in which there are reasonable grounds to suspect that
ETC, its directors, officers, employees, consultants, suppliers and/or
Government personnel have violated Federal laws or regulations relating to U.S.
Government procurements. Further, ETC shall take immediate corrective measures
to remedy the matter disclosed, and to notify the

5



--------------------------------------------------------------------------------



 



Department of Defense, and the prime Government customer, if the matter relates
to a non DoD contract, of the corrective action taken and ETC’s opinion
regarding any impact the matter may have on the Government.
     G. Cooperate fully with any investigation by the Department of Justice or
the Department of Defense of which ETC knows or learns in the future.
     H. Upon a conviction of ETC for violation of any Federal criminal statute,
take appropriate disciplinary action against all responsible individuals.
     I. Upon an indictment of, or the entering of a guilty plea or plea of nolo
contendere by any director, officer, employee or consultant of ETC for violation
of any criminal statute, which violation occurred in connection with the
individual’s performance of duties for or on behalf of ETC, immediately remove
the director, officer, employee or consultant from active status with the
Company relating to any dealings with the U.S. Government.
     J. Upon an unappealed conviction of, or after an unsuccessful appeal by any
director, officer, employee or consultant of ETC for fraud or any other felony
arising out of a contract with the DOD, promptly take appropriate action to
impose the prohibitions of Title 10, U.S.C. § 2408, including termination of
such officer, employee or consultant from service to ETC, or removal of such
director from the ETC Board of Directors.
     K. Treat all costs associated with the termination, severance and/or
removal of any director, officer, employee or consultant of ETC under paragraph
H, above, as unallowable for Federal Government Contract purposes.
6. During the term of this Agreement, ETC shall not knowingly employ, engage or
accept the services of an individual who is listed by a Federal Agency as
debarred, suspended, or otherwise ineligible for Federal contracting. Reasonable
inquiry shall be made into the suspension/debarment status of any potential
employee or consultant prior to the offer of employment or engagement of
services. Further, ETC shall promptly terminate the employment of or contract
for services with any individual who was suspended or debarred during the term
of this Agreement or as of the effective date of their association with ETC.
Moreover, ETC shall immediately remove such individual from responsibility for
or involvement with Government contract matters until the resolution of any
question there might be regarding their suspension or debarment status during
the term of this Agreement and as of the time of their association with ETC.
7. During the term of this Agreement, ETC shall not knowingly enter into any
subcontract or other business relationship relating to Federal Government
contracts with any individual or business entity listed as debarred, suspended,
or otherwise ineligible for contracting by a Federal Agency (hereinafter “listed
contractor”) without prior approval by the Navy Debarring Authority.

6



--------------------------------------------------------------------------------



 



     A. ETC shall make reasonable inquiry into the listed contractor status of
each prospective business associate.
     B. Whenever the inquiry required by the preceding paragraph “(A)” reveals
that the prospective business associate is a listed contractor, ETC shall submit
a notice to the Navy’s Debarring Authority in form and content as specified in
FAR 9.405-2(b).
     C. ETC shall also give written notice of the prohibition effected by
paragraph 7 to each prospective business associate.
8. In addition to those costs stated in paragraphs 5.K and 9, ETC agrees that
the costs described below shall be unallowable for United States Government
contract purposes and shall not be charged directly or indirectly to any such
contract or subcontract:
     A. All costs of performing the actions set forth in this Agreement
accomplished by ETC subsequent to its learning of the investigation that
resulted in the proposed debarment.
     B. All costs of legal services whether performed by in house or private
counsel, administrative and clerical services, services of accountants and
consultants, salaries and wages of employees, officers, and directors, travel,
and any costs directly related to the aforesaid, incurred in the implementation
of and/or continued compliance with the terms of this agreement.
9. Within thirty days of the effective date of this agreement, ETC will remit
the sum of $5,000.00, made payable to the Treasury of the United States, as and
for final payment of those investigative and administrative costs incurred, or
to be incurred, by the Government because of the matters which gave rise to the
causes for debarment as stated in the Notice, which include but are not limited
to the costs of investigating the charges, and of monitoring, reviewing,
enforcing, and administering this Agreement.
10. Except as provided in paragraph 15, the execution of this Agreement by the
Government in no way waives any criminal, civil, contractual, or administrative
remedy or right that the Government may have for the acts described in the
Notice, or for any other conduct that would give rise to such remedies.
11. Failure by ETC to meet any of its obligations under the terms or spirit of
this Agreement, not cured to the reasonable satisfaction of the Navy’s Debarring
Authority within 30 working days, or as otherwise permitted by the Navy
Debarring Authority after receipt by ETC of written notice of such failure,
shall constitute a cause for suspension subject to the procedures established by
the Federal Acquisition Regulation and any other applicable statute or
regulation.
12. By execution of this Agreement, ETC releases the United States, its
employees, agents, and instrumentalities, in either their Authority or personal
capacities, of any and all liability arising out of or otherwise related to this
Agreement. Further, ETC agrees not

7



--------------------------------------------------------------------------------



 



to file any claim against the United States, its employees, agents, and
instrumentalities, in either their Authority or personal capacities, in any
forum or jurisdiction, with regard to any matter arising out of or otherwise
related to this Agreement.
13. By execution of this Agreement, ETC avers that any adverse action taken or
to be taken against any ETC director, officer, employee, consultant, or agent,
with regard to any matter arising out of or related to the facts and
circumstances set forth in the Notice, are the result solely of ETC’s
initiatives and decisions, and are not the result of any action by or on behalf
of the United States, its employees, agents or instrumentalities.
14. ETC agrees to indemnify the Government against, and hold the Government
harmless from, any and all claims, liabilities, obligations, and causes of
action of whatsoever kind or nature for injury to, or death of, any person, and
for any injury or damage to or destruction of any property, arising out of or as
a result of the basis for suspension referenced in Annex 1, even if the
Government’s liability to any person arises out of the acts or omissions of the
Government, its employees, agents, invitees, or representatives of any other
description whatsoever.
15. In recognition of the actions by and covenants of ETC set forth herein, the
Government will rescind ETC’s suspension as of the effective date and will not
debar ETC based upon the facts and for those causes set forth in Annex 1.
16. This Agreement is a public document and may be disclosed by the Government
throughout the Executive Branch of the Government and to other interested
parties in accordance with the requirements of the Privacy Act and the Freedom
of Information Act.
17. Modification to this Agreement may be made but shall have no effect until
the terms of the Modification are expressly incorporated in a writing, which has
been executed by both parties. Neither party shall seek or accept the benefit of
a judicial or quasi-judicial order directing the other to execute a writing,
which would, if executed, modify this agreement.
18. For purposes of interpretation of this Agreement or any part hereof by any
court of competent jurisdiction (or any other judicial or quasi judicial body),
this Agreement shall be deemed to have been drafted equally by all parties
hereto.
19. This Agreement shall become effective on the date of the last signature
hereto and shall continue for three years thereafter, or until both reports and
decision mentioned in Paragraph 4.B.(5) have been received by the Navy Debarring
Authority, whichever occurs last. In addition, should ETC for any reason cease
to be in full compliance with the letter and spirit of this agreement, this
agreement shall be extended for a period of three years following
reestablishment of full compliance as determined by the Navy Debarment
Authority.

8



--------------------------------------------------------------------------------



 



20. This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This agreement shall inure to the benefit
of, and be binding upon, the parties and their respective successors and
assigns.
DEPARTMENT OF THE NAVY

             
 
                  Mark O. Wilkoff     Suspending and Debarring Authority    
Department of the Navy    
 
            Dated:        
 
     
 
   
 
            ENVIRONMENTAL TECTONICS CORPORATION    
 
           
By:
                          William F. Mitchell
        President and CEO
   
 
            Dated:        
 
     
 
   

9



--------------------------------------------------------------------------------



 



ANNEX 1

          (LOGO) [w44802w4480201.gif]   DEPARTMENT OF THE NAVY
OFFICE OF THE GENERAL COUNSEL
720 KENNON STREET SE RM 214
WASHINGTON NAVY YARD DC 20374-5012     

CERTIFIED MAIL – RETURN RECEIPT REQUESTED
William F. Mitchell, President
Environmental Tectonics Corporation
County Line Industrial Park
125 James Way Road
Southampton, PA 18966
RE:    SUSPENSION OF ENVIRONMENTAL TECTONICS CORPORATION
Dear Mr. Mitchell:
     On behalf of the Department of the Navy, I am suspending your company,
Environmental Tectonics Corporation (ETC), effective as of the date of this
letter. Based upon my review of the entire Administrative Record, which includes
the enclosed “Memorandum for the Department of the Navy Suspending and Debarring
Official,” I find the facts to be as stated in the enclosed Memorandum, and I
further find that the facts support causes to suspend your company. The causes
and reasons for proposing suspension are also stated in the Memorandum, which I
adopt and incorporate herein by reference.
     Subpart 9.4 of the Federal Acquisition Regulation (FAR), as supplemented by
Subpart 209.4 and Appendix H of the Department of Defense FAR Supplement
(DFARS) state the procedures governing suspension. Copies of these regulations
are enclosed with and made a part of this notice to you.
     The immediate effect of suspension is that your company name, Environmental
Tectonics Corporation, will be published in the Excluded Parties List System
(“the List”). The List is a publication of the General Services Administration
that contains the names of contractors debarred, suspended, proposed for
debarment, or declared ineligible by any agency of the Federal Government. You
may access the List on the Internet at http://www.epls.gov.
     As provided at FAR Subpart 9.405, and at 32 Code of Federal Regulations
Part 25, the effects of being placed on the List are:
     (1) Throughout the Executive Branch of the Federal Government, offers will
not be solicited from, contracts will not be awarded to, and existing contracts
will not be

 



--------------------------------------------------------------------------------



 



renewed or otherwise extended for ETC unless the head of the agency taking the
contracting action or a designee states in writing a compelling reason to do so.
     (2) No Government contractor may award a subcontract equal to, or in excess
of, $30,000 to ETC unless there is a compelling reason to do so and the
contractor first notifies the contracting officer and further complies with the
provisions of FAR 9.405-2(b).
     (3) If ETC is proposed as a subcontractor for any subcontract subject to
Government consent, no contracting officer of any Federal Executive Branch
Agency shall give consent unless the acquiring agency’s head states in writing
compelling reasons for this approval action.
     (4) ETC is excluded from conducting business with the Government as an
agent or representative of other contractors.
     (5) ETC is excluded from conducting business with the Government as an
agent or representative of other contractors.
     (6) ETC is excluded from acting as individual sureties.
     Within 30calendar days after receipt of this notice, you or a
representative on your behalf may submit, in person or in writing, or both,
information and argument in opposition to the suspensions, in accordance with
FAR 9.406-3(c)(4), and the standard procedures enclosed with this notice. Any
written submission of Matters in Opposition should be forwarded in duplicate and
addressed to:
Joseph K. Moore
Associate Counsel
Acquisition Integrity Office
Office of the General Counsel
720 Kennon Street SE, Rm 213-K
Washington Navy Yard DC 20374-5012
     Yon may contact Mr. Moore directly at (202) 685-7262.
     The suspension shall remain in effect pending the completion of an
investigation and such legal proceedings as may ensue.

                  Sincerely,         -s- Mark O. Wilkoff [w44802w4480202.gif]  
           MARK O.WILKOFF         Suspending and Debarring Official        
     Department of the Navy    
 
           
 
  Date:   10/02/07    

Enclosures

 



--------------------------------------------------------------------------------



 



          (LOGO) [w44802w4480201.gif]   DEPARTMENT OF THE NAVY
OFFICE OF THE GENERAL COUNSEL
720 KENNON STREET SE RM 214
WASHINGTON NAVY YARD DC 20374-5012     

October 2, 2007
MEMORANDUM FOR THE DEPARTMENT OF THE NAVY
     SUSPENDING AND DEBARRING OFFICIAL
Subject: SUSPENSION OF ENVIRONMENTAL TECTONICS CORPORATION
BACKGROUND
     On June14, 2007, in response to a complaint Environmental Tectonics Corp.
(ETC) previously filed in the U.S. Court of Federal Claims, the Government filed
its answer asserting counterclaims in fraud against ETC. The Acquisition
Integrity Office received information indicating ETC had violated the Special
Plea in Fraud, 28 U.S.C. §2514; the anti-fraud provision of the Contract
Disputes Act, 41 U.S.C. §604; and the False Claims Act, 31U.S.C. §3729.
INFORMATION IN THE RECORD
     On November 19, 1997, the United States Navy (“Navy”) issued a solicitation
requesting proposals for the design, fabrication, assembly, testing, and
delivery of a pair of submarine decompression chambers (“SDCs”). The final due
date for the submission of proposals was March 25, 1998.
     EITC submitted a proposal on March 24, 1998, and a “best and final offer”
on September 25, 1998.
     On September 25, 1998, the Navy awarded Contract N47408-98-C-2103
(“Contract’’) to ETC. The contract was funded in phases: contract line item
numbers (“CLINs”) 0001-0007, relating to the preliminary design, were awarded
for a total of $839,536.58; and contract modification P00004 exercised CLIN’s
0008-0032, relating to the final design and manufacturing, for an additional
amount of $2,401,807.00.
     The contract required final delivery within two years after contract award.
Contract modifications increased the contract by $189,960.58 to $3,431,304.16,
and extended the completion date to August 31, 2003. As of the date of this
memorandum, testing of the SDC segments was nearing completion.
     On May 6, 2003, ETC submitted a certified claim in the amount of
$5,166,401. ETC submitted claim amendments on August 6, 2003, January 6, 2004,
and April 28,

 



--------------------------------------------------------------------------------



 



2004, increasing the total of the claim to $6,028,093. All of ETC’s claim
amounts included an estimate of the cost to complete the project.
     According to the claim, ETC experienced direct and indirect costs as the
result of uncompensated changes made to the Contract by the Navy. These changes
were allegedly the result of defective and deficient contract drawings and
specifications and deficient contract administration.
     The Defense Contract Audit Agency (DCAA) audited ETC’s claim, and in a
memorandum dated February 10, 2004, from DCAA to the Naval Criminal
Investigation Service (NClS), DCAA reported that ETC had mischarged costs and
that ETC’s mischarging served to increase the value of ETC’s certified claim. In
the memo, DCAA provided “information which suggests a reasonable basis for
suspicion of fraud, corruption, or other unlawful activity affecting Government
contracts.” It was DCAA’s opinion that the following accounting practices that
ETC used in developing its certified claim should be further investigated by
NCIS: accounting mischarging, as a possible violation of FAR 31; accounting
mischarging-improper transfer; false claims/certifications-equitable adjustment
claim; and materials-claimed costs that have already been paid.
     The contracting officer issued a final decision denying ETC’s claim in full
on July 22, 2004.
     ETC filed a complaint in the United States Court of Federal Claims on
July 11, 2005, seeking $9,109,617.50. Following the filing of the Government’s
motion to dismiss elements of ETC’s complaint, ETC filed an amended complaint on
May 16, 2006, seeking $7,995,398.00.
     In the course of discovery and other case preparation, evidence came to
light indicating ETC knowingly submitted a certified claim to the Navy that was
false and fraudulent by (1) setting the amount of the claim before performing
the analysis, (2) including amounts for technical issues for Which ETC knew it
was responsible, (3) deliberately assigning a percentage of each ETC’s
employee’s time to the SDC project, (5) using incorrect overhead and G&A rates
in its claim, (6) including costs for technical issues that it knew were covered
by bilateral contract mods, (7) including costs for months of analysis that ETC
knew was a wasted effort because of the incompetence of the analysts, and
(8) including other amounts that were wholly unsupported.
     On June 4, 2007, the Government filed a motion to amend its answer to ETC’s
amended complaint to assert counterclaims pursuant to the Special Plea in Fraud,
28 U.S.C.§2514, the anti-fraud provision of the Contract Disputes Act, 41U.S.C.
§ 604, and the False Claims Act, 31 U.S.C. §3729, against ETC for submitting
false and fraudulent claims under its contract with the Navy.
     On June 14, 2007, the Court granted the Government’s motion to amend. On
June 14, 2007, the Government filed its answer to the amended complaint in which
the Government asserted counterclaims in fraud against ETC.

 



--------------------------------------------------------------------------------



 



     On June 26, 2007, ETC and the Government filed a joint motion to dismiss
with prejudice ETC’s complaint. By order dated June 28, 2007, the Court granted
the motion to dismiss.
     ETC and the United States have entered into negotiations in an attempt to
resolve all claims and counterclaims arising out of or relating to this matter.
ETC has offered to settle all of the claims raised in the Government’s
counterclaims for payment by ETC to the Government of three million, three
hundred thousand dollars ($3,300,000), and to deliver the two SDCs to the Navy.
ANALYSIS
     The Federal Acquisition Regulation (FAR) provides, in pertinent part, that
“[a]gencies shall solicit offers from, award contracts to, and consent to
subcontracts with responsible contractors only.” FARS 9.402(a). The FAR further
provides that “[d]ebarrnent and suspension are discretionary actions that, taken
in accordance with this subpart are appropriate means to effectuate this
policy.” Id. The FAR also mandates that in order to “be determined responsible,
a prospective contractor must...[h]ave a satisfactory record on integrity and
business ethics.” FAR 9.104-1.
     Moreover, the FAR instructs that suspension is a serious action to be
imposed on the basis of adequate evidence, pending the completion of
investigation or legal proceedings, when it has been determined that immediate
action is necessary to protect the Government’s interest. 9.407-1(b)(1). In
order to effectuate these policies, the FAR provides that a contractor may be
suspended for any of those causes stated in the FAR at Subpart 9.407-2. That
regulation provides, in pertinent part, as follows:

  (a)   The suspending official may suspend a contractor suspected, upon
adequate evidence, of –

  (1)   Commission of fraud or a criminal offense in connection with—

  (i)   Obtaining;     (ii)   Attempting to obtain; or     (iii)   Performing a
public contract or subcontract.

  (3)   Commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion, or receiving
stolen property; [or]     (7)   Commission of any other offense indicating a
lack of business integrity or business honesty that seriously and directly
affects the present responsibility of a Government contractor or subcontractor.

  (c)   The suspending official may upon adequate evidence also suspend a
-contractor for any other cause of so serious or compelling a nature that it
affects the present responsibility of a Government contractor or subcontractor.

The information contained in the Administrative Record provides the requisite
evidence to suspend for the causes stated in FAR 9.407-2(a)(1), (3), (7) and(c).
The documents therein serve as adequate evidence of participation by this
contractor in false claims against the

 



--------------------------------------------------------------------------------



 



Government and demonstrate a willingness to disregard legal duties and
established practices in furtherance of personal objectives. ETC’s actions
indicate a lack of business integrity or business honesty that seriously and
directly affects the present responsibility of ETC to participate in the United
States Government procurement process. These causes, either collectively or
individually, are serious enough to warrant suspension because they are based
upon the willingness of ETC to engage in criminal, unethical and dishonest
business practices in connection with performing a contract or subcontract with
the Department of the Navy.
CONCLUSION:
The Administrative Record contains adequate evidence to support the suspension
of Environmental Tectonics Corporation under FAR 9.407-2(a)(1), (7) and(c).
Therefore, pending the completion of investigation or legal proceedings,
suspension of Environmental Tectonics Corporation, under FAR9.407-2(a)(1),
(7) and (c) is necessary and warranted to protect the Government’s interests.
RECOMMENDATION:
That you sign the enclosed letter notifying Environmental Tectonics Corporation
that the Department of the Navy is placing its name on the “Excluded Parties
List System” as being suspended.
-s- Joseph K. Moore [w44802w4480203.gif]
JOSEPH K. MOORE
Associate Counsel
Acquisition Integrity Office

 



--------------------------------------------------------------------------------



 



ANNEX 2
SCHEDULE OF IMPLEMENTATION

     
Adoption of Code of Conduct and Code of Ethics
  Done
 
   
Hot Line Implementation
  Done
 
   
Ethics Advisor Position Established
  Done
 
   
Revisions and Amendments to Code of Conduct, Code of Ethics and Whistleblower
Policy
  Done
 
   
Employee Re-Notification Re: Hot Line
  10 days after the Administrative Agreement is fully executed
 
   
Employee Acknowledgements of Codes
  10 days after the Administrative Agreement is fully executed
 
   
Commence Reporting/Investigation of Suspected Misconduct
  10 days after the Administrative Agreement is fully executed
 
   
Employee Eligibility Screening Procedure Implemented
   
(Existing Employees and New Applications)
  10 days after the Administrative Agreement is fully executed
 
   
Contract Procedures Manual
  Done
 
   
Audit and Compliance Review Procedure
  Done
 
   
Federal Contracts Library
  Done
 
   
Training Programs
  Implemented, see Annex 8
 
   
Executive Performance Appraisal — Ethics
  Done, see Annex 9





--------------------------------------------------------------------------------



 



ANNEX 3
Environmental Tectonics Corporation
Code of Ethics
Chief Executive Officer and Senior Financial Officers
The Company’s Chief Executive Officer (“CEO”) and senior financial officers hold
important and elevated roles in corporate governance in that they are uniquely
capable and empowered to ensure that shareholders, creditors and other
stakeholders’ interests are appropriately balanced, protected and preserved.
This policy emphasizes the role of the CEO and senior financial officers in the
conduct and practice of financial management and provides that the CEO and
senior financial officers shall follow and advocate.
SENIOR FINANCIAL OFFICERS
Senior financial officers include the Company’s Chief Financial Officer (“CEO”),
Controller, and the chairperson of the Company’s disclosure committee should
those positions exist by name or responsibility.
HONESTY AND INTEGRITY
The CEO and senior financial officers shall observe high standards of business
and personal ethics and practice honesty and integrity in every respect of
dealing with the public, the business community, stockholders and government
authorities.
COMPLIANCE WITH LAWS AND REGULATIONS
The CEO and senior financial officers shall comply with applicable laws,
regulations and related rules and are prohibited from engaging in any activities
that could involve the Company in any unlawful practice.
AVOIDANCE OF CONFLICTS OF INTERESTS
The CEO and senior financial officers shall not engage in apparent, potential or
actual conflicts of interest, improper solicitation of business, conflicts based
on outside interests and political contributions of Company funds.
FULL, FAIR, ACCURATE, TIMELY AND UNDERSTANDABLE FINANCIAL DISCLOSURE
The CEO and senior financial officers are responsible for the Company’s
accounting controls and procedures, and the protection of shareholder interests.
The responsibility includes the full, fair, accurate, timely and understandable
disclosure in reports and documents filed or submitted to the Securities and
Exchange Commission, American Stock Exchange, public communications made by the
Company, other regulatory or required reports and internal reports.

 



--------------------------------------------------------------------------------



 



COMPLIANCE
The CEO and senior financial officers shall comply with this Code and the ETC
Code of Conduct. Moreover, the CEO and senior financial officers shall report
any alleged or suspected violations of this Code and the ETC Code of Conduct to
the Audit Committee of the Board of Directors. Failure to comply with this Code
or the ETC Code of Conduct will result in appropriate sanctions administered
with principles of fairness and equity, up to and including termination of
employment.
Personal Participation
Personal participation in political activities is separate from corporate
activities. The company’s name, trademarks and other property, i.e., stationery,
business cards, etc., and work time are not to be used in connection with such
activities. Political campaigning on company property is prohibited.
Payments to Government Officials
ETC employees do not offer, promise, authorize or arrange any payment or gift of
any kind to a political party or candidate, government or military employee or
agent, or their families anywhere in the world. Nominal gratuities may be
permissible in limited situations, but not without first consulting with
appropriate management personnel.
To report information under this policy, direct all correspondence and inquiries
to:

         
 
  Howard Kelley
ETC Audit Committee Chairman
3249 Saint James Avenue
Jacksonville, FL 32205
1-904-384-0022
hkelley@aspergantis.com    
 
       
 
  and/or    
 
       
 
  Duane D. Deaner, Ethics Advisor
C/o Environmental Tectonics Corporation
County Line Industrial Park
125 James Way Road
Southampton, PA 18966
1-888-569-0551
ethics@etcusa.com    

 



--------------------------------------------------------------------------------



 



Environmental Tectonics Corporation
Company Code of Conduct
STATEMENT OF PRINCIPLES
ETC is committed to quality, innovation and above all integrity. Meeting this
commitment is only possible because each employee of ETC follows high standards
of ethical conduct and business practices. Individual integrity supported by a
dedicated corporate culture is the pledge that enforces the company’s code of
conduct. All members of ETC — directors, officers, employees, subsidiaries and
affiliates — strive to protect the ethical regard of the company.
The Code of Conduct is the foundation for creating customer-focused quality. The
pursuit of quality is the driving force of our company. This pursuit leads to
profitability which sustains us. At the heart of our success is a trust placed
in us by our stakeholders — customers, employees, suppliers, shareholders as
well as the countries and communities in which we live and work.
There shall never be question about ETC’s trust or integrity. This means all ETC
people throughout the world shall commit to the following:

  •   Strict abeyance to the law     •   Honesty in personal and business
dealings     •   Fairness and respect to all     •   Concern about ETC’s affects
on others     •   Proactive in taking initiative to address issues before they
become problems     •   Personal responsibility as an employee and citizen     •
  Exercise of good judgment in business dealings and operational decisions
affecting the conduct of ETC

On rare occasions, these principles may mean loss of business. However, the
company’s principles of integrity and trust are not available for compromise.
Violations of the Code of Conduct at any level are not tolerated and may result
in disciplinary action as well as civil or criminal process.
Management and supervisors are to be consulted at any time violations to the
code are observed or suspected. Employees have a duty to report any alleged or
suspected violations of the code and, to do so, without fear of retribution. The
company assures that such reports will be kept in strictest confidence. Reports
may be made in person or anonymously or in writing, via email or telephone to
the Ethics Advisor or the Chairman of the Audit Committee of the Board of
Directors.
SPECIFIC AREAS OF CONDUCT
Customer Satisfaction
ETC is dedicated to meeting or exceeding the expectations of our customers
better than are any competitor. We provide our customers with products,
information and support yielding them a

 



--------------------------------------------------------------------------------



 



competitive advantage. Customer satisfaction and repeat business is a measure of
our success. At every opportunity we take the steps to truly satisfy our
customers.
ETC’s Products
ETC’s products are an extension of the company itself. In all aspects of design,
manufacture, sale and support the company provides the highest level of quality
and innovation. ETC is committed to safe products meeting or exceeding
performance, durability and reliability needs of our customers. As part of our
dedication to environmental stewardship, our products meet or surpass applicable
environmental standards.
Terms of Commercial Transactions
ETC competes commercially throughout the world within all regulatory and legal
requirements. At all times ETC employees practice the high standards of business
ethics; never permitting the reputation or legal standing of the company to be
jeopardized or questioned.
ETC’s Competitors
ETC competes vigorously with companies who provide similar products and
services. The competition is based on fairness and marketplace integrity.
Employees do not disparage competitors or their products. Employees do not
fraternize with the competitors if such conduct may give the appearance of
collusion or unfair trading practices.
ETC respects confidential information about its competitors and does not solicit
or accept confidential or proprietary competitor data. Employees, who
inadvertently receive any confidential information or become aware of an offer
of such information, should immediately contact the Legal Department.
Supplier Selection/Conflicts of Interest
All of ETC’s employees use non-discriminatory practices throughout the supplier
and vendor selection process. Every employee avoids any situation in which
personal or family interests may conflict with the interests of the company. Any
employee with a financial interest in an actual or potential supplier or
customer must disclose that interest to management.
Receipt and Giving of Gifts
In general, employees should neither accept nor offer gifts to customers or
suppliers unless the gifts are designated as part of a recognized business
event. Gifts exceeding US $50 in value may be given or accepted only with the
concurrence of an employee’s supervisor. All gifts (except minor promotional
token items) not approved by the employee’s supervisor must be turned in to the
Human Resources Department for further disposition.
Antitrust and Competition Laws
Employees comply with the antitrust laws of the United States and similar laws
of other countries in which the company does business. These laws may cover
agreements among competitors, agreements with sales agents/representatives,
price discrimination, and other acts that may unfairly reduce competition.
Government Contracts

2



--------------------------------------------------------------------------------



 



Because ETC is a supplier to federal, state and local governments in the U.S.
and around the world, ETC employees are expected to comply with all laws and
regulations relating to government contracting and to cooperate fully with
authorized government representatives who require information in connection with
such contracts.
Import/Export Controls, Boycotts and Bribes
ETC transacts business on a global basis. Each ETC employee involved with the
sale or shipment of products across international borders is expected to know
and comply with applicable import/export control laws and regulations of the
U.S. Government. Questions in this regard, should be directed to ETC’s Export
Administrator.
U.S. Anti-Boycott regulations prohibit any agreement by a U.S. company to comply
with certain boycott activities of foreign countries. In this connection, ETC
may be required to report boycott requests to relevant government authorities.
The U.S. Foreign Corrupt Practices Act (FCPA) prohibits the offering of bribes
to foreign customers or government agents for the purpose of obtaining business
or receiving special treatment. Any questions regarding boycott activities or
the FCPA should be directed to ETC’s Contracts or Legal departments. Equal
Employment Opportunity/Diversity ETC is an equal opportunity employer. We make
employment decisions without regard to race, color, religion, sex, age, national
origin, disability or any other characteristic irrelevant to the job. The
company’s recruitment, hiring, transfer, promotion and compensation policies are
non-discriminatory. Quite apart from legal requirements, diversity of
backgrounds makes ETC stronger and is essential to our operating as a
world-class competitor.
Treatment of Others in Work Situations
Each employee treats every other employee, customer, vendor or those dealt with
in the course of business with dignity and respect. Harassment of any type in
the workplace is not tolerated.
Safe Working Environment
ETC is devoted to maintaining a workplace free from hazards which could cause
physical harm to anyone. Prevention of occupationally related injuries and
illnesses is the responsibility of every ETC employee. All employees are
expected to report unsafe or hazardous working conditions immediately to their
supervisors. No retaliatory action or other reprisal shall be taken as a result
of an employee’s making a good faith report.
Drug, Alcohol and Smoking Policy
Possession, sale, use or being under the influence of illegal drugs (including
prescription drugs, except in strict adherence to the prescription) or alcohol
while on company property, or during work hours, is strictly prohibited.
Likewise, use of tobacco products within ETC facilities or property is
prohibited.
Company time
Full-time, regular exempt employees may not hold full or part-time positions or
directorships outside the company without expressed permission from their
manager.

3



--------------------------------------------------------------------------------



 



CONDUCT OF MEETING COMPLIANCE
Shareholder Value
ETC is committed to providing a sustainable long-term financial return to our
shareholders and to protecting and improving the value of their investment
through prudent application of corporate resources, and by observing high
standards of legal and ethical conduct in all company business dealings.
Securities Law Compliance
All employees are bound by the company’s Insider Trading Policy. (See ETC
Insider Trading Policy)
Accuracy of Financial Records/Financial Representations
All employees are bound by the company’s Whistle Blower Policy. (See ETC Whistle
Blower Policy)
Responsible Citizenship
ETC is a responsible corporate citizen committed to improving the communities in
which we operate.
ETC entities actively support initiatives designed to improve the communities in
which they reside.
ETC encourages employees to take part in community activities. In doing so,
employees act only on behalf of themselves and not as representatives of the
company unless authorized to do so by management.
CONDUCT REGARDING ETC FACILITIES AND PROPERTY
Environmental Compliance
ETC manages its business in ways protective of the environment and conservation
of energy and natural resources. In addition to complying with applicable
environmental laws and regulations, ETC recognizes excellence in environmental
management as being among the highest corporate priority.
Computer Equipment/Copyrights
Company computer hardware, software and data may be used only by authorized
personnel and for only company business. Likewise, provisions and copyright
restrictions of others are respected and protected as company assets. Company
computer assets may be used on a limited basis in support of community service
work only with the approval of a supervisor.
Other Company Property
Company property, equipment and facilities are not used for anything other than
company business without prior permission of the employee’s supervisor.
Confidential and Proprietary Information
Consistent with the ETC Employee Agreement, which is executed at the time of
hiring, no employee discloses confidential or proprietary information to anyone
other than those within the Company who have a “need to know.” Employees use
every effort to protect and safeguard such information. Similarly, ETC employees
respect confidentiality obligations stemming from their former employers.

4



--------------------------------------------------------------------------------



 



CONDUCT REGARDING POLITICAL CAMPAIGNS AND GOVERNMENT OFFICIALS
Personal Participation
Personal participation in political activities is separate from corporate
activities. The company’s name, trademarks and other property, i.e., stationery,
business cards, etc., and work time are not to be used in connection with such
activities. Political campaigning on company property is prohibited.
Payments to Government Officials
ETC employees do not offer, promise, authorize or arrange any payment or gift of
any kind to a political party or candidate, government or military employee or
agent, or their families anywhere in the world. Nominal gratuities may be
permissible in limited situations, but not without first consulting with
appropriate management personnel.
To report information under this policy, direct all correspondence and inquiries
to:

         
 
  Howard Kelley
ETC Audit Committee Chairman
3249 Saint James Avenue
Jacksonville, FL 32205
1-904-384-0022
hkelley@aspergantis.com    
 
       
 
  and/or    
 
       
 
  Duane D. Deaner, Ethics Advisor
C/o Environmental Tectonics Corporation
County Line Industrial Park
125 James Way Road
Southampton, PA 18966
1-888-569-0551
ethics@etcusa.com    

5



--------------------------------------------------------------------------------



 



ANNEX 4
Duane D. Deaner
40 Pennington Ct.
Delanco, NJ 08075
Background: Over thirty years of senior level experience in accounting systems
and controls, financial oversight and supervision. Advanced college education
(MBA-Finance).
Professional Experience:
Chief Financial Officer, Environmental Tectonics Corp. (Southampton, PA)     
1/96-Present
AMEX designer, manufacturer, and international distributor of specialized pilot
training devices, entertainment rides and management services. Annual revenues
of approximately $40 million.

    Responsibilities: Directly responsible for all of the classical accounting
areas including systems, financial, treasury, investor relations, acquisitions
and human resources.

Vice-President of Finance, Pennfield Precision Inc. (Sellersville, PA)      9/88
— 12/95
Precision manufacturer of metal components with annual revenues exceeding
$15 million.

    Responsibilities: Senior finance executive in charge of all accounting,
finance, treasury and contracts.

Director of Corporate Accounting, Decision Industries, Inc. (Horsham, PA)     
9/84-8/88
NYSE manufacturer and worldwide distributor of IBM compatible systems and
software with annual revenues of $190 million.

    Responsibilities: Chief technical accountant. Prepared all monthly
reporting, quarterly/annual SEC filings and annual budgets.

Manager, Budgets and Financial Reporting, Proctor Silex/Wearever (Chillicothe,
OH)      1/81-8/84
Consumer products manufacturer with annual revenues $250 million.

    Responsibilities: Prepared annual budgets and strategic plans. Coordinated
monthly reports and financial and operational analysis.





--------------------------------------------------------------------------------



 



ANNEX 5
Environmental Tectonics Corporation
Whistleblower Policy
ETC does not shirk its responsibilities from wanting to know if any employee has
information or suspicion of financial or ethical wrongdoing within the company.
Federal law requires publicly traded companies to have a formal policy and
procedures in place to receive information, methods of dealing with the
information, and protections for employees who report who report their
suspicions. ETC’s Audit Committee — which is composed of independent directors
of ETC’s Board of Directors, is charged with that responsibility.
THE ETC WHISTLEBLOWER POLICY

1.   Filing a Complaint. Any employee of ETC may submit on a confidential,
anonymous basis if the employee desires, any concerns regarding financial or
ethical conduct. Such areas may include the following:

  •   Financial statement disclosures     •   Accounting practices     •  
Internal accounting controls     •   Auditing matters     •   Violations of
ETC’s Code of Ethics for Senior Management     •   Violations of ETC’s Code of
Business Conduct     •   Failure to comply with applicable rules, regulations
and agreements

Submit in Writing. All such concerns may be sent in writing and forwarded in a
sealed envelope to the chairman of the Audit Committee. The sealed information
may be submitted for forwarding to the Audit Committee Chairman by ETC’s Ethics
Advisor or it may be sent directly to the Audit Committee Chairman at the
address below. Any such envelopes received by ETC’s Ethics Advisor shall be
forwarded promptly and unopened to the Audit Committee Chairman. The employee
may also send the information via email directly to the Audit Committee Chairman
at the email address referenced below.
Submit to Hotline. Complaints may also be submitted to ETC’s Whistleblower
Hotline using the toll-free telephone number below. Any message received via the
ETC Whistleblower Hotline will be transcribed and delivered promptly to the
Audit Committee Chairman by the Ethics Advisor.
Discussing the Complaint. If an employee wishes to discuss any matter with the
Audit Committee, the employee should indicate this in the submission and include
a telephone number at which he or she might be contacted if the Audit Committee
deems it appropriate.

2.   Company Response. ETC shall promptly forward to the Audit Committee any
complaints that it has received regarding financial statement disclosures,
accounting, internal accounting controls or auditing matters.

 



--------------------------------------------------------------------------------



 



3.   Investigation. Following the receipt of any complaints, the Audit Committee
will investigate each reported matter so reported and take corrective and
disciplinary actions, if appropriate. Actions by the Audit Committee may
include, alone or in combination, a warning or letter of reprimand, demotion,
loss of merit increase, bonus or stock options, suspension without pay or
termination of employment.

Investigative Assistance. The Audit Committee may enlist employees of ETC and/or
outside legal counsel, accounting or other advisors, as appropriate, to conduct
any investigation of complaints submitted under this policy.
Confidentiality. In conducting any investigation, the Audit Committee shall use
reasonable efforts to protect the confidentiality and anonymity of the
complainant.

4.   Retaliation. ETC does not permit retaliation or retribution of any kind
against employees for complaints submitted under this policy that are made in
good faith.   5.   Reports to the Board. The Audit Committee shall report to the
full Board of Directors at least on a quarterly basis the number and nature of
any complaints and the status of determination.   6.   Record Retention. The
Audit Committee shall retain as a part of the records of the Audit Committee any
such complaints or concerns for a period of no less than seven (7) years.

To report information under this policy address all correspondence to:
Howard Kelley
ETC Audit Committee Chairman
3249 Saint James Ave.
Jacksonville, FL 32205
904-384-0022
hkelley@aspergantis.com
Complaints may be sent directly to the Audit Committee Chairman (as indicated
above) or delivered to the ETC Ethics Advisor (as indicated below) in a sealed
envelope addressed to the Audit Committee Chairman. Complaints will be forwarded
promptly and unopened to the Audit Committee Chairman by the Ethics Advisor.
Duane D. Deaner, Ethics Advisor
c/o Environmental Tectonics Corporation
County Line Industrial Park
125 James Way
Southampton, PA 18966
1-888-569-0551
ethics@etcusa.com

 



--------------------------------------------------------------------------------



 



Complaints may also be submitted via the ETC Whistleblower Hotline
(1-888-569-0551). Any message received via the ETC Whistleblower Hotline will be
transcribed and delivered promptly to the Audit Committee Chairman by the Ethics
Advisor.

 



--------------------------------------------------------------------------------



 



ANNEX 6
(ETC LOGO) [w44802w4480200.gif]
ENVIRONMENTAL TECTONICS CORPORATION
GOVERNMENT CONTRACTING PROCEDURES MANUAL

 



--------------------------------------------------------------------------------



 



CHAPTER 1 — INTRODUCTION

1.   Introduction       The business of U.S. Government contracting is far
different than commercial contracting due to the highly regulated procurement
system as dictated by law and regulation that covers the entire process, from
the solicitation stage through contract award and final completion. This Manual
seeks to generally present the elements of that process as they are put into
practice at Environmental Tectonics Corporation (ETC or Company).   2.   Table
of Contents

CHAPTER 1 — INTRODUCTION
Introduction
Table of Contents
Terminology
Guide to Usage of the Manual
Overview of the Contracting Process with ETC
Authority within ETC to Sign a Contract
ETC Responsibilities
ETC Code of Conduct and Ethics
CHAPTER 2 — CONTRACTING BASICS
Contract Types
Intellectual Property Rights & Protection
Payment & Financing
Standard Contract Language and Forms
Overview of the FAR and DFARS
ETC Contract Checklist
CHAPTER 3 — OBTAINING GOVERNMENT CONTRACTS
Preliminary ETC Business Considerations and Decisions
The Solicitation: IFBs and RFPs
Standard Contract Language in Competitive Procurement
Forms and Certifications for Competitive Procurement
ETC Process and Procedure Checklist for submission of Bids and Proposals
Procurement Integrity
Protecting Procurement Information
Organizational Conflicts of Interest
TINA Compliance — Defecting Pricing
Buy American Act
CHAPTER 4 — CONTRACT PERFORMANCE & ADMINISTRATION
Purchasing
Subcontracting
Change Management

1



--------------------------------------------------------------------------------



 



The Disputes Process
Cost Accounting Accuracy and Consistency
Indirect Rates
Time Charging
Product Substitution
Forms and Certifications for Contract Administration
The Role of Contract Administrator/Manager
The Role of Project Manager
The Overall Role of Management
Record Keeping
Termination of the Contract
Closing of Contracts/Checklist
CHAPTER 5 — CONTRACT CLAIMS
Understanding Contract Requirements
Importance of Bid Documents
Early Claim Discovery During Performance
Managing Claims
Preparation of Claim Narrative
Pricing the Claim
Supporting Documentation & Sign-offs
Claim Certification
Sanctions for Non-Compliance

3.   Terminology       The terms used in this Manual have the definitions
attributed to them in the Federal Acquisition Regulation (FAR), unless
specifically defined herein or in the Glossary, at the end of this Manual.   4.
  Guide to Usage of this Manual       This manual reflects the policy of ETC. It
sets forth the written procedures to be followed within the Company by ETC
employees, at all levels, in the conduct of business with the U.S. Government
and its authorized representatives. It is intended that this manual be reviewed
and, if necessary, updated on an annual basis. It is further intended that this
Manual be consistent with all applicable laws and regulations. Yet, this Manual
is not intended to be nor should it be used as a substitute for specific legal
advice on the many issues that may be faced by the Company related to government
contracts or the topics discussed herein.   5.   Overview of the Government
Contracting Process within ETC       Within the Company, the Contracts
Department, particularly the Contract Administrator (CA), is the primary enabler
in the Government bidding/proposal process, as well as in contract
administration. The contracting process at ETC begins with proposal

2



--------------------------------------------------------------------------------



 



    development; that is, when a decision is made to participate in a
solicitation and ends when the final delivery has been made and full payment has
been received.       When the decision has been made to submit a bid/proposal,
the Sales Department obtains the solicitation and provides it to the Contracts
Department. The CA performs a detailed review of the solicitation and issues a
bid review/summary, together with a copy of the solicitation package to selected
in-house bid/proposal team members. The summary outlines and provides comments
on the key solicitation requirements, particularly emphasizing (a) the proposal
preparation instructions, and (b) any other provisions that could impact the
Company’s decision to submit a bid/offer. The team members are instructed to
review the solicitation as a whole so they can view those requirements relevant
to their particular functional area, and formulate any questions or requests for
clarification. The CA will either provide the clarification internally, or
submit the queries to the Government, if necessary. The team members will strive
to avoid the need for post award questions and clarifications.       A proposal
kickoff meeting will be conducted by the CA, during which individual task
assignments will be made (proposal preparation, technical review, costing,
etc.). The CA will conduct a final review of the Company’s bid/proposal to
determine that it fully conforms to the solicitation requirements. After
confirmation, the Company’s bid/proposal will be signed by a duly authorized
representative of the Company and submitted, as required.       The CA is the
official liaison to the Government and conducts all subsequent communications on
behalf of the Company with the contracting agency’s representative(s), with the
assistance of team members, as needed.       Upon contract award, the CA shall
prepare a sales order release (SOR) document and will issue it to all
departments. This document contains the actual job charging number (SOR #), and
essentially summarizes the significant contract requirements for ready reference
and guidance. The SOR is accompanied by a copy of the contract, the technical
specifications, the technical proposal and other pertinent documents.       The
CA will then conduct a mandatory contract kickoff meeting that includes the
designated Project Manager and other department representatives to review the
contract requirements and to implement the contract performance plan.
Responsibilities for each contract requirement are assigned as “action items”,
with suspense dates, to individual attendees. At this meeting the CA
re-emphasizes that all contractual requirements must be met, without deviation.
      If the need arises during the course of contract performance for
clarification or changes to the contract requirements, an internal written
request must be submitted to the CA for review. If deemed appropriate, the
requests will be submitted to the Contracting Officer (CO) for evaluation and
response. As a general policy, all verbal or written communications with the
Government are to be conducted by the CA except in such cases where, to avoid
delay, it may be advisable to have direct technical discussions between the
parties’ respective technical representatives. With only limited exceptions,

3



--------------------------------------------------------------------------------



 



    all ETC employees should understand that the CO is the only person that can
bind the Government to a change of a contract requirement. Emphasis is made that
ETC’s CA is responsible to review, submit and negotiate all change order
requests, including related cost proposals, to the CO. Finally, when nearing
contract completion, the CA performs the contract closeout procedure.   6.  
Authority within ETC to Sign a Contract       The following individuals are
authorized to sign Government contracts, agreements and other legal documents on
behalf of the Company:

William F. Mitchell, Sr., President & CEO
William F. Mitchell, Jr., Vice President, Contracts & Purchasing
Gregory H. Daub, Director of Contract Administration
Duane D. Deaner, Chief Financial Officer

7.   ETC Responsibilities       As a Government prime and subcontractor, the
Company has the obligation to conduct its business with all Government entities,
either directly or indirectly, utilizing fair and acceptable contracting
practices to ensure that the Company is at all times in compliance with federal
procurement laws and regulations. The focus of this Manual, therefore, is to
present the Company’s practices and procedures in a way that will ensure full
adherence to lawful, regulatory and ethical dealings with the Government.   8.  
ETC Code of Conduct and Ethics       The Company maintains a written Code of
Conduct, a Code of Ethics and a Whistleblower Policy. Each of these policies may
be viewed on the Company’s webpage at http://www.etcusa.com.

4



--------------------------------------------------------------------------------



 



CHAPTER 2 — CONTRACTING BASICS

1.   Contract Types       The Federal Acquisition Regulation (FAR), Part 16,
provides a wide selection of types of Government contracts. There are two broad
categories of government contracts: Fixed-Price contracts and Cost Reimbursement
contracts. Within these categories, the Company’s particular experience has been
largely of the Fixed-Price type and, specifically, Firm-Fixed-Price (FFP). The
Company has had more limited experience with Cost-Reimbursement contracts;
specifically, Cost-Plus-Fixed Fee (CPFF).       A FFP contract provides for a
price that is not subject to adjustment and places maximum risk and full
responsibility on the Company for controlling costs and any resulting profit (or
loss).       A CPFF contract, on the other hand, provides for a negotiated fee
(profit) that is fixed at the inception of the contract. The fee may change only
if the scope of work changes, as expressed by written contract modification. The
CPFF contracting arrangement features minimum risk and a guaranteed profit to
the Company.   2.   Intellectual Property Rights and Protection       The
Company utilizes privately-owned proprietary Intellectual Property (IP) related
to most of its products, since they have been designed at private expense (i.e.,
not with Government funds); hence, steps are taken to protect the unauthorized
disclosure of such IP to other parties. In the case of bids/proposals to
Government entities, the FAR dictates certain procedures to achieve this end.
For instance, when submitting proposals which contain proprietary IP, ETC
follows FAR 52.215-1, which requires the following specific marking on the
proposal document(s):

(1) Mark the title page with the following legend:
This proposal includes data that shall not be disclosed outside the Government
and shall not be duplicated, used, or disclosed —in whole or in part —for any
purpose other than to evaluate this proposal. If, however, a contract is awarded
to this offeror as a result of —or in connection with —the submission of this
data, the Government shall have the right to duplicate, use, or disclose the
data to the extent provided in the resulting contract. This restriction does not
limit the Government’s right to use information contained in this data if it is
obtained from another source without restriction. The data subject to this
restriction are contained in sheets [insert numbers or other identification of
sheets]; and
(2) Mark each sheet of data it wishes to restrict with the following legend:
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

5



--------------------------------------------------------------------------------



 



    Further, Department of Defense FAR Supplements, DFARs 252-227-7013 and
252.227-7014 require similar marking and/or restrictive assertions regarding the
Government’s rights to use of proprietary IP in the form of technical data and
software, respectively.       It is the Company’s policy that the above
restrictive legends be included on all bids/proposals to the Government that
contain our proprietary IP, as is consistent with the FAR, DFAR and other
applicable laws and regulations.   3.   Payment and Financing       ETC’s
Accounting Department is responsible for all activities relating to the overall
financial activities of the Company. The payment and financing functions fall
within this area of responsibility. With respect to cost accounting, invoicing
and payment, the following is typical with respect to the Company’s Government
contracts.       Progress Payments. When permitted by the contract, payment
under Government contracts may be made pursuant to FAR 52.232-16, Progress
Payments. A prerequisite to the receipt of progress payments is the obligation
to have in place an accounting system to ensure that the Company adheres to FAR
Part 31, Contract Cost Principles and Procedures. The Company currently operates
under such an accounting system, and normally requests progress payments. The
Government normally makes payment within thirty (30) days of invoice submittal
date, unless the invoice is audited. All progress payment invoices are subject
to Government audit, typically by the Defense Contract Audit Agency (DCAA).
Total progress payments may not exceed 80% of the total price of the contract.
Under this process, the Accounting Department reviews contract costs at the end
of each (monthly) billing period and submits an invoice (electronically) to the
Government office identified in the contract via the Government’s WAWF (Wide
Area Work Flow) system, a paperless billing procedure. Progress payments are
liquidated (recouped) by the Government from regular contract payments as they
are made.       Payments under CPFF contracts. FAR 52.216-7, Allowable Cost &
Payment, provides for payments to be made as follows:

  o   Invoicing of costs (excluding fee) not more than every two (2) weeks.    
o   Payments will ordinarily be made within thirty (30) days.     o   Only costs
actually paid (not incurred)     o   Indirect cost rates are to be established
per FAR 42.7.

    Payment of the Fixed Fee shall be made in accordance with the schedule
included in the specific contract:       Other. Invoicing and payment under FFP
contracts or orders other than progress payments or CPFF terms normally occur on
a one-time “Net 30 days” payment basis upon contract completion. Alternate
payment arrangements, such as fixed milestone payments or fixed monthly payments
(i.e., for service contracts), may also apply.

6



--------------------------------------------------------------------------------



 



4.   Standard Contract Language and Forms       The U.S. Government, as a
customer, presents unique challenges because of its highly regulated procurement
system. These regulations are voluminous and complex, and selling to the
Government requires a thorough knowledge of, strict attention to, and full
compliance with, the laws and regulations that govern Government contracting
transactions.       Standard contract forms and related contract language most
commonly used by ETC are largely contained within the FAR at Parts 52 and 53,
and Department of Defense FAR (DFAR) Supplement, Subchapter H. The following is
a listing of Forms that are frequently encountered by the Company:       Forms:
      Civilian and/or Military Agencies       Standard Form 26, Award/Contract  
    Together with its separate Sections A through M, comprises all contractual
requirements including clauses in full text or incorporated by reference, and
any attachments.       Standard Form 33, Solicitation, Offer and Award      
Together with its separate Sections A through M, comprises all contractual
requirements, including clauses in full text or incorporated by reference, and
any attachments.       Standard Form 30, Amendment of Solicitation/Modification
of Contract       The SF-30 is issued to incorporate changes to either the
solicitation or the contract. If it is issued to change the solicitation, it is
considered an “amendment”; if it is issued to change the contract, it is a
“modification”.       Standard Form 1443, Contractor’s Request for Progress
Payment       Progress Payments, as authorized by FAR 52.232-16, must be
requested using this form.       Standard Form 1449, Solicitation/Contract/Order
for Commercial Items       Used for Multiple Award Schedule and Commercial
Products.       Military Agencies       DD Form 250, Material Inspection and
Receiving Report       Used, when required, to document contract shipments. It
may also be used as an invoice.       DD Form 1155, Order for Supplies or
Services       Typically used as the contract vehicle for small-dollar
purchases, such as spare parts or services.       DD Form 1423, Contract Data
Requirements List (CDRL)

7



--------------------------------------------------------------------------------



 



    The DD-1423 outlines the requirements for data to be furnished under the
contract (i.e., drawings, technical manuals, provisioning lists, etc.)       DD
Form 1664, Data Item Description (DID)       The DID supplements the DD-1423 by
providing a detailed description of the required CDRL item.       Contract
Language       Standard Form (SF) 26 and 33       The language contained in
these two forms is stipulated by regulation and is comprised of Sections A
through M as continuation pages that contain the specific clauses and language
that encompasses the whole of the contractor’s obligations under the contract.
These Sections (see table, below) contain either the full text of provisions and
clauses or incorporate them by reference. They may also be tailored to include
the specific needs of the procuring agency.

      Section   Description A  
Solicitation/Contract Form
B  
Supplies or Services and Prices/Costs
C  
Description/Specs/Work Statement
D  
Packaging/Marking
E  
Inspection and Acceptance
F  
Deliveries or Performance
G  
Contract Administration Data
H  
Special Contract Requirements
J  
List of Attachments
K  
Representations and Certifications and other Statements of Offerors
L  
Instructions, Conditions and Notices to Offerors
M  
Evaluation Factors for Award

    Most Government contracts also include clauses that require the Company to
pass through certain contractual obligations to their subcontractors and
vendors. This would include, but is not limited to, such areas as inspection and
quality control, the DoD Government priority system (DPAS) obligations, minority
business, women-owned business, Viet Nam Veteran-owned business and small
business subcontracting.   5.   Overview of the FAR       The FAR is a series of
regulations issued by the Government that concern the requirements of
contractors for selling to the Government. The FAR is codified in Title 48 of
the United States Code of Federal Regulations. It is issued pursuant to the
Office of Federal Procurement Policy Act of 1974 (Pub. L. 93-400 and Title 41 of
the United States Code). It is prepared, issued, and maintained jointly by the
Secretary of Defense, the Administrator of General Services, and the
Administrator, National Aeronautics and Space Administration (48 CFR 1.103).
With few exceptions, all government agencies are required to use the FAR.

8



--------------------------------------------------------------------------------



 



    The FAR is divided into 53 parts and organized into eight Subchapters that
are numbered A through H. Each part is then divided into subparts, sections, and
subsections, with further divisions below the subsection level.       The
original purpose of the FAR was to consolidate the numerous individual agency
regulations into one comprehensive set of standards which would apply
government-wide and, officially, individual agencies were discouraged from
issuing supplemental regulations. However, nearly every major cabinet-level
department (and many agencies below them) have issued such regulations, which
often place further restrictions or requirements on contractors. The Defense
Federal Acquisition Regulation Supplement (DFARS), is one such supplement that
is used by the Department of Defense.       Purpose of FAR       The purpose of
the FAR is to provide “uniform policies and procedures for acquisition.” FAR
1.101. Among its guiding principles is to have an acquisition system that
(1) satisfies the Government customer’s needs in terms of cost, quality, and
timeliness; (2) minimizes administrative operating costs; (3) conducts business
with integrity, fairness, and openness; and (4) fulfills other public policy
objectives.       The FAR also includes socio-economic requirements, such as for
certain items that are required to be purchased from United States firms only
(“Buy American” clauses), and for large business concerns to use small business
concerns (especially, small disadvantaged businesses, woman-owned and/or
minority-owned, and Viet Nam Veteran-Owned) as suppliers and subcontractors.    
  When a government agency issues a contract or a proposal, it will specify a
list of FAR provisions (and agency supplements) that apply to that contract,
which may be numerous. In order to be awarded a contract, a bidder must either
comply with the provisions, demonstrate that it will be able to comply with them
at the time of award, and/or claim an exemption from them. As an example, FAR
Part 30, which references Cost Accounting Standards (CAS), exempts small
business concerns of that requirement. If the bidder can demonstrate that it
meets the small business criteria, Part 30 would not apply.   6.   ETC Contract
Checklist       The following is a brief checklist followed by ETC on receipt of
a new Government contract:

  o   Review the contract against the Company’s final bid/proposal for the
following key requirements and clauses:

  §   All solicitation amendments are included     §   Accuracy of product and
data item description and cited specifications     §   Quantity     §   Delivery
    §   Inspection requirements     §   Warranty     §   Shipping Terms

9



--------------------------------------------------------------------------------



 



  §   Packaging, Packing and Marking     §   Price     §   Payment Terms     §  
Invoicing requirements     §   Requirement for performance and/or payment
guarantee required?     §   Contract attachments/exhibits     §   Is a
post-award conference scheduled?     §   Purchasing:

  •   Subcontractor/vendor pass-through clauses     •   Government Priority
(DPAS) requirement     •   Buy American requirements

  §   Inform Contracting Officer in writing of any discrepancies and request
prompt correction.

10



--------------------------------------------------------------------------------



 



CHAPTER 3 — OBTAINING GOVERNMENT CONTRACTS

1.   Preliminary ETC Business Considerations and Decisions       ETC was
incorporated in Pennsylvania in 1969 and has been in active operation since that
time. The Company is principally engaged in the design, manufacture and sale of
software-driven products used to create and monitor the physiological effects of
motion on humans and equipment and to control, modify, simulate and measure
environmental conditions. These products include aircrew and commercial space
flight training systems, entertainment products, sterilizers, environmental and
hyperbaric (pressure) chambers and other products that involve similar
manufacturing know-how and techniques and engineering technologies.       All of
these products and services currently offered have been designed by ETC and are
time-tested, and the Company enjoys a well-earned reputation in those fields,
both in the U.S. and abroad. Since inception, the level of ETC’s Government
business has varied from being a significant share, to a minor share. As to
business considerations regarding Government work, ETC’s current policy is to
pursue only those projects that fit squarely within its existing product lines.
  2.   The Solicitation: Sealed Bidding (IFBs) and Competitive Negotiation
(RFPs)       The Invitation For Bid (IFB), or Sealed Bid, entails publicly
opened, competitive, bids for the award of a contract on the basis of price and
other price-related factors as stated in the IFB. Applicable specifications are
firm and not subject to variation. Bids are evaluated without discussion with
bidders. No exceptions to the solicitation terms and conditions may be taken,
and any bidder who does not conform to these criteria risks summary rejection,
regardless of standing, price-wise or otherwise. The contract award is made to
the lowest responsive and responsible bidder.       Competitive
Negotiation/Request for Proposal (RFP). A solicitation other than sealed bidding
is a negotiated solicitation, also referred to as a Request for Proposal (RFP).
The RFP involves two types of acquisition, (a) Sole Source and (b) Competitive.
The negotiated approach allows more flexibility to both the Government and the
contractor; that is, lowest price is not always the primary Government
consideration. The CO may either make an award without discussions with
offerors, or may conduct discussions; i.e., to clarify ambiguous proposal terms,
negotiate the price and, finally, to select the offeror whose overall proposal
is the most advantageous to the Government. Under FAR 15.403-4, the CO may, in
the case of a sole source competitive purchase exceeding $550,000 in total
value, require the submittal of cost or pricing data accompanied by a
Certificate of Current Cost or Pricing Data.   3.   Standard Contract Language
in Competitive Procurement       As outlined in Chapter 2, the contract language
contained in either a competitive or a sole source RFP is essentially the same.
The table (below) usually appears in Section A of the

11



--------------------------------------------------------------------------------



 



    solicitation, and each of the named Sections include the FAR-mandated
clauses and other specific language added by the procuring agency tailored to
fit their purpose.

              Section   Description   Pg(s).   A  
Solicitation/Contract Form
        B  
Supplies or Services and Prices/Costs
        C  
Description/Specs/Work Statement
        D  
Packaging/Marking
        E  
Inspection and Acceptance
        F  
Deliveries or Performance
        G  
Contract Administration Data
        H  
Special Contract Requirements
        J  
List of Attachments
        K  
Representations and Certifications and other Statements of Offerors
        L  
Instructions, Conditions and Notices to Offerors
        M  
Evaluation Factors for Award
       

    Section A is the face page. It contains the RFP number, due date/time,
issuing office, and additional blocks to be completed by the offeror. This
document may also become the contract award document, when executed by the CO.  
    Section B provides the listing and short description of the Line Item(s)
being purchased, together with columns for unit/total price to be completed by
the offeror.       Section C either describes the Government’s detailed
specifications/work statement for the Section B line item(s), or refers to an
attached detailed specification, including the offeror’s technical proposal.    
  Section D describes the type of packaging, packing, preservation and marking
for the item(s) to be delivered. This may either be best commercial practice or
military level, and either domestic or export packing.       Section E states
the type and location (at source or at destination) of Government inspection and
acceptance criteria for each Line Item. It may also invoke FAR clause 52.246-2,
Inspection of Supplies — Fixed Price, which stipulates that the contractor must
have a quality control system that is acceptable to the Government. If a DD-250
is required, it will be stated here, also.       Section F outlines the contract
delivery date(s) or completion schedule, as well as the full shipping address
for each Line Item(s).       Section G includes contract administration
procedures that are peculiar to the purchasing agency, such as invoicing
instructions and address, and the type of invoice required (i.e., a DD-250 or
contractor’s commercial invoice form); point of contact for technical issues,
patent rights clauses, etc.       Section H invokes specific contract clauses
that are required by the agency for the item(s) being purchased. This may
include the incorporation of solicitation Section K

12



--------------------------------------------------------------------------------



 



    (Representations and Certifications — see below), and any special insurance,
or bonding requirements.       Section I provides a listing of FAR/DFAR or
individual agency clauses that may be too voluminous to be included in full, but
are incorporated by reference with the same effect as if they are stated fully.
      Section J provides a list of all contract attachments; typically, detailed
Government specifications, a copy of the contractor’s technical proposal, and
DD-1423 CDRL and DD-1664 DID items, which include the specific data requirements
for deliverable Line Items.       Section K of the RFP (usually incorporated in
any resulting contract) contains the FAR/DFAR-specified Representations and
Certifications (Reps & Certs). These are various check-the-block and fill-in
entries to be completed by the offeror that provide the Government with
important information concerning the offeror such as: business size and type
(Large or Small Business Concern); minority/ women/veteran-owned/disadvantaged;
Affirmative Action compliance; CAS Certification; company ownership information;
place of performance; point of contact information, etc. NOTE: The accuracy of
information entered and/or certified in this section is of great importance to
the bidder/contractor, since misrepresentation and or untruthful replies may
expose the Company to loss of the contract, fines, penalties, etc.      
Section L. This Section includes very important and detailed format and
instructions on how to structure the offeror’s proposal. They vary for each
Government agency, and must be followed carefully. Failure to adhere to these
instructions may cause rejection of the proposal.       Section M outlines the
Government’s evaluation scheme for determining the manner in which they will
select the winning offer. Typically, this will list the factors and the priority
of these factors, such as:

1) Price
2) Non-price
3) Technical content and/or qualifications
4) Past performance of the offeror.

4.   Forms and Certifications for Competitive Procurement (RFP’s)       The
prescribed forms and certifications for competitive procurements include:

Standard Form 26, Award/Contract
Standard Form 33, Solicitation, Offer and Award
Standard Form 30, Amendment of Solicitation/Modification of Contract

    These forms also include the Representations and Certifications (Section K).

13



--------------------------------------------------------------------------------



 



    Another significant certification that may be required is a Certificate of
Current Cost or Pricing Data. The section of this manual entitled Truth In
Negotiations Act contains a more specific discussion on this topic.   5.   ETC’s
Process and Procedure Checklist for Solicitation Reviews and Submission of
Proposals       The CA’s function within the Company’s overall proposal effort
is an essential one that cannot be overemphasized. It is at once educational,
advisory and preventive in nature; that is, to identify and resolve problems and
questions early in the proposal stage, and avoid having to backtrack after the
contract is received and attempting to get it resolved. The CA should assume
that most personnel are not always keen to the finer (or, even some of the more
obvious) points of Government contract laws and regulations, and it is his/her
task to instruct and advise them in such matters. This is initially achieved by
(a) performing a detailed review of the RFP package, and (b) recording comments
in the bid review/summary document that is distributed to all proposal team
members. Below is a basic checklist to follow.       General Checklist

  •   Ensure that the entire bid package is on hand, including referenced
attachments and amendments. Immediately obtain any missing documents from the
CO.     •   Resolve any unclear, ambiguous or patently obvious solicitation
errors immediately, in writing to the CO.     •   Ensure that all referenced
government specifications and/or standards are available. If not, obtain them
immediately.     •   Read every bid provision carefully, noting any portions
that will need specific comment or instruction.     •   Type all review comments
on the ETC RFQ/RFP Summary/Comment form.     •   Circulate bid package, etc. to
proposal team for collective evaluation.

Specific Checklist

  •   Delivery requirements     •   Shipping terms     •   Is there a liquidated
damages provision?     •   Is there a Warranty period and does it exceed ETC’s
standard warranty?     •   Is a bid guarantee required? (if so, refer to the CFO
for premium cost and availability).     •   Is a Performance guarantee required?
(if so, refer to the CFO for premium cost and availability).     •   Special
QC/Inspection/Acceptance requirements (i.e., industrial or military standards or
specs).     •   Shipping terms (Risk: FOB/CIF/C&F, etc.), and who pays
transportation cost.     •   Payment terms: (i.e., net 30 days, progress
payments, milestone payments, etc.)

14



--------------------------------------------------------------------------------



 



  •   Export licensing requirements, if any. This may apply to Foreign Military
Sales (FMS) contracts. The Export Administrator should be queried on this.     •
  Intellectual Property relative to proprietary data and software/source code.
Review the RFP Data Rights provisions.     •   Is a pre-proposal conference
and/or site visit required? If so, make special note in comments. Failure to
attend waives any protection against later contractual problems related to
issues discussed or on-site conditions.

    All questions raised during the internal review process concerning ambiguous
or otherwise unclear RFP provisions or specifications should be submitted to the
CO in writing for immediate clarification.   6.   Procurement Integrity      
The Office of Federal Procurement Policy Act (41 U.S.C. 423), and otherwise
known as the Procurement Integrity Act (Act), is implemented by FAR Part 3.104.
It prohibits certain activities by personnel involved in the Government
procurement process, including commercial entities. While primarily directed at
Government procurement officials, the Act also covers bidders and offerors.
Inasmuch as ETC participates as a bidder/offeror on Government contracts, the
following activities by Company employees or representatives are strictly
prohibited in connection with Government procurements in which the Company
participates:

  •   Offering or accepting gratuities; i.e., any gift, favor, entertainment,
hospitality, transportation, loan or any other tangible item, and any intangible
benefits, including discounts, passes, and promotional vendor training given or
extended to federal employees.     •   Offering or accepting bribes.     •  
Offering, or accepting, employment at the Company.     •   Arriving at bid
prices through consultation or collusion with other bidders.     •   Paying
commission to an agent that is contingent on obtaining a Government contract,
otherwise known as a “contingent fee”.     •   Restricting, or attempting to
restrict, ETC subcontractors from bidding directly on a Government contract.    
•   Submitting falsified cost or pricing data to the Government     •  
Falsification or destruction of contract records in an effort to hide
non-compliance, or demonstrate compliance, with the requirements of a Government
contract.     •   Delivering inferior or nonconforming goods under a Government
contract.

    In connection with the Act, the Company is required to maintain its records
relating to Government contracts for a minimum of three years.   7.   Protecting
Procurement Information       Procurement Information is generally defined in
the Procurement Integrity Act as bid or

15



--------------------------------------------------------------------------------



 



    proposal information (i.e., of any bidder or offeror) and source selection
information (generated by the Government in connection with a particular
solicitation). It may, as well, include the proprietary information of competing
offerors. The Act contains a strict prohibition against the disclosure of
procurement information by Government procurement officials before the award of
a Federal Agency procurement contract. This includes such officials that are
either present or former Government employees who have, or had, access to
contractor bid or proposal information. By the same token, any other person
(i.e., another bidder/offeror) is prohibited from obtaining contractor bid or
proposal information, or source selection information, before the award of the
contract. Should such information be inadvertently received by an ETC employee,
it should immediately be referred to the Company’s Ethics Officer who, in turn,
will contact the CO for further instructions.   8.   Organizational Conflicts of
Interest       Organizational Conflicts of Interest also fall within The
Procurement Integrity Act. Contractors are prohibited from discussing employment
with certain federal officers and employees. In addition, former federal
employees are restricted from performing certain services once they depart the
Government. These latter restrictions vary in length and scope, depending upon
the status of the former federal employee and the work he/she performed while in
Government service. Consequently, contractors must implement procedures designed
to (a) prevent improper employment discussions with current Government
employees, and (b) ensure that former federal personnel employed by the Company
do not illegally work on matters that may create a conflict of interest — or, it
should be added — even the appearance of such a conflict. Failure to do so may
result in harsh sanctions being imposed by the Government on all concerned.    
  Any situation involving the discussion of employment of an active, or former,
federal official should be referred to the Company’s Ethics Officer for further
action.   9.   Truth In Negotiations Act Compliance (TINA) and Defective Pricing
      The CO is tasked with ensuring that the offered price(s) under any
solicitation is fair and reasonable, and toward that end, he/she has certain
avenues available to achieve this, including obtaining either a proposal
analysis or cost or pricing data. The proposal analysis is used when cost or
pricing data are not required, and may entail, among other things, having a
Government technical and/or financial representative review/compare a) all
proposed prices under the solicitation, b) prior sales history of the item being
purchased, c) competitive public price lists or other market information, d) the
Government’s internal estimate, and e) pricing information provided by the
offeror.       The Truth In Negotiations Act (TINA) was enacted for the purpose
of providing full and fair disclosure by offerors and/or contractors in the
conduct of negotiations with the Government. A significant provision included in
TINA is that the contractor may be required to submit certified cost and pricing
data in connection with negotiated procurements expected to exceed $550,000 in
value.

16



--------------------------------------------------------------------------------



 



    Cost or pricing data is generally comprised of all facts that prudent buyers
and sellers would reasonably expect to significantly affect price negotiations.
This may include subcontractor/supplier quotations, nonrecurring costs,
make-or-buy decisions, labor and overhead rates, etc. The submission of such
data allows the CO to determine the reasonableness of the offered price(s). In
addition, FAR 15.406-2 requires the contractor to certify that the submitted
data is accurate, current and complete (see Certificate, below). If it is later
found that the contractor submitted cost data that did not meet these criteria
(as certified), the price may be reduced accordingly. TINA exempts from its
coverage (a) a price based on adequate competition, (b) a price set by law or
regulation, (c) a price for a “commercial item” as defined in FAR 2.101, or
(d) if the agency grants a waiver (FAR 15.403-1(b)/(c). In certain
circumstances, the Government has the right to audit the contractor’s price
proposal utilized in price negotiations for up to three years after final
contract payment.       The Certificate of current cost or pricing data reads as
follows:

CERTIFICATE OF CURRENT COST OR PRICING DATA
This is to certify that, to the best of my knowledge and belief, the cost or
pricing data (as defined in section 2.101of the Federal Acquisition Regulation
(FAR) and required under FAR subsection 15.403-4 submitted, either actually or
by specific identification in writing, to the Contracting Officer or to the
Contracting Officer’s representative in support of ___* are accurate, complete,
and current as of ___**. This certification includes the cost or pricing data
supporting any advance agreements and forward pricing rate agreements between
the offeror and the Government that are part of the proposal.
Firm ...
Signature ...
Name ...
Title ...
Date of Execution ...

    Contractors, therefore, must ensure that no false, fictitious, or fraudulent
statements are made to a federal agency. 18.U.S.C § 1001. A false representation
with respect to a company’s cost submittals under negotiated contracts or
contract modifications may subject the company and its management and employees
to civil and/or criminal liability.       All in all, in view of the stringent
rules placed on Government contractors, It is incumbent on ETC to train all of
its employees who deal with the federal government in any capacity. It is
essential that they be made aware of, and understand these myriad restrictions
and potential serious penalties imposed for non-compliance.

17



--------------------------------------------------------------------------------



 



10.   Buy American Act       The Buy American Act restricts the purchase of
supplies that are not domestic end products, for use in the United States. A
foreign end product may be purchased if the Contracting Officer determines that
the price of the lowest domestic offer is unreasonable or if another exception
applies. Also, the buy American Act requires, with some exception, the use of
only domestic construction materials in contracts for construction in the United
States.

18



--------------------------------------------------------------------------------



 



CHAPTER 4 — CONTRACT PERFORMANCE AND ADMINISTRATION

1.   Purchasing and Subcontracting       Purchasing and subcontracting functions
that are related to Government contracts are processed according to the
requirements of the particular contract; however, the following steps apply
generally to procurements in which ETC is involved.       The CA provides
instructions to the Purchasing Department regarding prime contract clauses and
other requirements that generally flow down to suppliers and subcontractors.

  •   Defense Priorities and Accounting System (DPAS) and Government assigned
priority, if any.     •   Socio-economic clauses, such as: Walsh-Healy Act,
Equal Opportunity, Small Business, Small Disadvantaged Business, Minority
Business, Veteran-owned, Women-Owned and Equal Opportunity.     •   Buy
American, Anti-Boycott and Specialty Metals.     •   Cost and/or Pricing Data
and (Government) Audit and Records.     •   Quality Control and
Government-Source Inspection (GSI).     •   Termination for Convenience and/or
Default.

2.   Change Management       FAR part 43 addresses changes to a Government
contract. Changes can either be formal or constructive. In either respect, the
existence of a change does not in and of itself result in entitlement by the
Contractor for increased payments or length of performance.       A formal
contract change can take many different forms. An administrative change pursuant
to FAR 43.101 does not impact a party’s rights and does not entitle the
Contractor to any additional compensation, because it is inherently
administrative and not substantive. A unilateral written change order pursuant
to FAR 43.103(b) is signed by the CO and directs the contractor to take certain
action. This directive is exclusively within the control of the Government and,
generally, will not entitle the Contractor to any additional compensation. A
negotiated bi-lateral modification pursuant to FAR 43.103(a) is a back and forth
process whereby the Government and the Contractor each agree that an in-scope
change is in the best interest of the Government and that the change was not
included within the original contract requirements. In accordance with the
Changes clause, the parties negotiate a modification to the contract that
includes an equitable adjustment to the contract price and/or period of
performance.       Constructive changes are those that arise during contract
performance that the Government and the contractor do not agree. Often times,
the parties disagree whether or not the work being requested was within the
reasonable contemplation of the parties at the time of contracting. Essentially,
for a constructive change to have occurred it must be shown that a) a change
occurred either as a result of government action or inaction, b) the

19



--------------------------------------------------------------------------------



 



    contractor did not perform voluntarily, and c) the change resulted in an
increase or decrease in the cost and/or period of performance.       The desire
of ETC should be to avoid changes, especially constructive changes. Good
contract management, of course, is the tool to avoid such changes in the first
place. The Government customer, who is tasked with writing a clear and
unambiguous contract, and contract specifications, enhances the likelihood of
avoiding changes.       By the same token, the best tool the Company has to
avoid or minimize changes is to ask questions during the solicitation phase — in
writing — to obtain the Government’s written clarification or revision of an
unclear, or ambiguous, provision or specification. This can head off many a
misunderstanding that might otherwise arise during contract performance. ETC’s
Project Manager and CA are tasked with this important pre-contract function. The
next best approach, after receipt of a contract, is ETC’s early detection and
submittal of changes to the CO with an associated request for an equitable
adjustment (REA) to the contract price and/or delivery schedule.       At the
outset of each contract, ETC will appoint a changes team that will be
responsible to identify and manage potential changes. Typically, the team will
consist of a senior manager, the Project Manager, the CA, the Project Engineer,
and the Company Controller. The goal of this team will be to monitor contract
performance from a time and cost perspective. During this monitoring, the team
will evaluate whether or not the requirements being asked of ETC have expanded
beyond those originally required by the solicitation. Increased contract costs
or period of performance may be an indicator of a change, but is not
determinative of whether or not a change has occurred.       The changes process
will only be used by ETC to fairly manage and compensate ETC for additional work
required of ETC that was not reasonably contemplated by the parties at the time
of contracting. Once a potential change is identified by ETC, notice will be
provided to the government at the very earliest opportunity. ETC understands
that in order for the CO to have a reasonable basis to evaluate a potential
change, ETC must provide to the CO sufficient documentation to justify
entitlement and damages. The more complete and documented the claim, the easier
it is for the CO to review, present to his/her advisors, and render a decision.
      Importantly, a claim exceeding $100,000.00 in value must be accompanied by
the following Contractor’s certification, executed by a person duly authorized
to bind ETC with respect to the claim:

I certify that the claim is made in good faith; that the supporting data are
accurate and complete to the best of my knowledge and belief; that the amount
requested accurately reflects the contract adjustment for which the Contractor
believes the Government is liable; and that I am duly authorized to certify the
claim on behalf of the Contractor

20



--------------------------------------------------------------------------------



 



    As may be evident, education is the key to changes management, and ETC will
conduct in-house training for its key project and administrative personnel for
the purpose of teaching the finer points of recognizing, preparing, costing,
presenting and negotiating successful changes and requests for equitable
adjustment.   3.   The Disputes Process       The Disputes clause (FAR 52.233-1)
invokes the Contract Disputes Act of 1978 (CDA), which governs the processing of
claims under DOD contracts. Should the CO reject a claim in whole, or in part,
he/she is required to issue a written “final decision” to that effect. The
contractor’s choice at that point is to either accept the CO’s decision, or to
challenge it by way of a formal appeal. In either case, the contractor must
generally continue with contract performance. The appeal may be made to the
Board of Contract Appeals (BCA) or to the U.S. Court of Federal Claims (COFC).
Timing is critical, as a Notice of Appeal to a BCA must be filed within 90 days
of receipt of the CO’s final decision. An appeal may also be filed with the U.S.
Court of Federal Claims (COFC) within one year of filing a Complaint.       The
Company does not take lightly the decision to file an appeal. In fact, the
Company’s current policy is to strongly avoid appeals by resolving disputes
informally at their earliest convenience. Moreover, when confronted with
irreconcilable dispute, the Company will always pursue alternative dispute
resolution as an alternative to formal appeals. It is the Company’s policy to
weigh its decision very carefully at this juncture, and at the highest
management level, before pursuing an appeal under the Disputes clause. Legal
advice will be sought and the express approval of the President & CEO will be
required.   4.   Cost Accounting Accuracy and Consistency       ETC is currently
exempt from CAS requirements pursuant to 9903.201-1(a)(3) of the Cost Accounting
Standards Board (CASB) regulations.       Historically, in most of its
Government contracts the Company has been governed by the FAR’s “cost
principles” as set forth in FAR Part 31, which define when and to what extent
costs can be recovered, as well as by the Truth in Negotiations Act (see above).
The Company has in place an accounting and data collection system that conforms
with the requirements of FAR Part 31.       In addition, as a public company
(AMEX: ETC), ETC is subject to the following regulatory requirements:

  •   The Company’s accounting policies conform to the rules of the U.S.
Securities Exchange Act, and it retains the services of an independent
accounting firm, Grant Thornton LLP, Philadelphia, PA, to audit and certify its
accounting policies and annual financial statements. These audits are conducted
according to the standards of the Public Company Accounting Oversight Board
(United States).

21



--------------------------------------------------------------------------------



 



  •   The Sarbanes-Oxley Act of 2002. As a “smaller public company” under the
internal control reporting requirements mandated by Section 404.

    The Company’s conformance to these regulations, of necessity, dictates
accuracy and consistency in all of its accounting practices.   5.   Indirect
Rates       The Company’s indirect rates for Government contracts (i.e.,
manufacturing overhead, and general and administrative (G&A) expense) are
calculated in conformance with FAR Part 31.203.   6.   Time Charging       Time
charging process at ETC is summarized as follows: The Company utilizes a job
cost accounting system. As stated earlier, all contracts and orders, commercial
and government, are assigned an SOR number (a Sales Order Release number). This
number is disseminated company-wide. All direct labor (as well as all materials)
expended on a given contract is charged to its SOR number and is entered on the
employee’s time sheet. Time sheets are reviewed for accurate time charging and
signed by a supervisor, then forwarded to the Accounting Department, where the
labor cost is collected and entered under the SOR number in the Aftec PRO-III
accounting system.       ETC supervisors are tasked with educating employees
under their supervision in this process, and in the importance of the proper and
accurate completion of their time sheets. ETC understands the importance of
maintaining strict compliance with this process, especially when it comes to
tracking and recording labor and materials to government contracts. Moreover,
ETC further understands the significance of specifically tracking labor and
materials as it relates to potential changes. With that in mind, ETC will, at
the earliest opportunity and in no case later then at the time of notifying the
CO of a potential change, issue a SOR for each potential change that it
identifies on a government contract. Moreover, when recording time to a change
SOR, employees will be instructed to keep the most detailed time records so that
they may be used accurately to support any charges included in the change.   7.
  Product Substitution       If the contract incorporates a Government design
and/or drawings and specifies parts or components, ETC will purchase and
incorporate the specified items in the end item. If the contract contains a
product substitution clause, allowing the substitution of products that are no
longer available (obsolete), they must be replaced with products of equal or
greater functionality at no increase in price. Additionally, if the contract
includes an engineering change clause that encourages development of more
efficient methodology (i.e., value engineering change) and also reduce costs,
such changes will be submitted to the CO for approval and sharing of any cost
savings.

22



--------------------------------------------------------------------------------



 



8.   Forms and Certifications for Contract Administration

Forms utilized by ETC, when applicable:
DD-250 — Material Inspection and Receiving Report
DD-1443- Contractor’s Request for Progress Payment
Certifications utilized by ETC, when applicable:
FAR 15.406-2 — Certificate of Current Cost or Pricing Data (as explained above)
FAR 33.207 — Certification of Claim

9.   The Role of the Contract Administrator/Manager       The CA’s basic duties
include solicitation review, order processing and other general administrative
duties. In performing these functions the CA is pro-active in the pre-contract
or proposal stage. This entails reviewing, in detail, Government solicitation
documents, summarizing their requirements, and disseminating the information to
the ETC proposal team members; thereafter, coordinating the proposal kickoff
meeting, then preparing, signing and submitting the RFP document, together with
the Company’s technical proposal, to the Government. During this phase, he acts
as the primary liaison between the CO and the Company in matters concerning the
RFP and the proposal, and conducts or actively participates in negotiations
toward finalizing the contract.       The CA serves a similar role following
receipt of the contract, including generating correspondence, attending
post-contract meetings, submitting deliverable data items, negotiating contract
changes, disseminating contract modifications, preparing shipping documentation,
and conducting the contract closeout process.       When necessary, the CA
performs an active role in the “changes” process. If it is a
Government-requested change (additive or deductive), he coordinates with the
Project Manager (PM) to price out, submit and negotiate the final price and
revised delivery schedule, and resulting contract modification, with the CO.
Similarly, he works closely with the PM and his team in reviewing potential
contract changes discovered by ETC that entail a cost and delivery impact. He
prepares and submits change requests to the CO, executes the CDA certification,
where necessary, and negotiates it to conclusion.       In the event a contract
dispute arises, the CA will participate in the management decision of whether or
not to file an appeal and, if so, coordinate the Company’s activities with legal
counsel during the appeal process.   10.   The Role of the Project Manager      
The Project Manager (PM) heads up the proposal team and works closely with the
CA to ensure conformance to the RFP requirements, with particular emphasis on
cost, schedule and technical compliance/feasibility. The PM also oversees and
coordinates with 1) the engineering team member(s) to ensure the correct
technical approach is being followed, 2) the purchasing and manufacturing
members to accurately compile direct material and

23



--------------------------------------------------------------------------------



 



    labor costs, 3) the Accounting Department to determine the proper indirect
costs (overhead and G&A) and 4) senior management to decide the going-in profit.
      When a contract is received, the PM’s primary task is to manage the
contract operational aspects to completion — within specification, on time and
within budget. The PM is the Government’s primary point of contact in regards to
the engineering, design, manufacturing, final testing and shipment. If the
contract includes on-site installation and testing, the PM oversees the field
service personnel until completion and Government acceptance.       The PM is
also a primary assistant to the CA should any performance issues arise during
contract performance; for instance, whether a Government-directed change must be
processed (as noted above) or a change in the scope of work discovered by ETC
that may require preparing and submitting a claim.   11.   The Overall Role of
Management       Management’s role in the Company is to lead the organization to
success in its chosen marketplace, whether commercial or government, in a fair,
honest and straightforward fashion. ETC has in place a Code of Ethics, a Company
Code of Conduct and a Whistleblower Policy, all of which can be viewed on the
company’s web page. With these principles as a foundation, ETC’s management
strives to implement these codes on a day-to-day basis in our dealings with
employees, our customers, our suppliers, and other business associates.   12.  
Record-Keeping       FAR Part 4.7, Contractor Records Retention, prescribes the
period of retention for records generated under Government contracts. This means
that the described records must be available for Government inspection and audit
within that time. Part 4.7 also incorporates FAR Parts 52.214-26 and 52.215-2,
both of which require retention of cost or pricing data for 3 years. Subsections
of Part 4.7 require different retention periods, depending on the type of
record. These periods range from 2 to 4 years. ETC’s policy is to comply with
the specific records retention policy applicable to the specific records
generated on any government contract to which ETC is a party. Moreover, ETC’s
Accounting and Contracts Departments retains it records for in excess of
6 years.   13.   Termination of the Contract       Generally, the Government may
terminate its contracts, in whole or in part, either because of default by the
contractor, or for the Government’s convenience. FAR 52.249-8 permits default
termination where the contractor fails to meet contract requirements; i.e.,
failure to deliver, failure to make satisfactory progress, or failure to meet
any other material provision of the contract. In that event, the contractor may
not recover its costs, and may also be liable for the Government’s cost to
re-procure the contract elsewhere.       On the other hand, the Government may,
at any time and for any reason (absent bad faith) unilaterally terminate a
contract for its convenience pursuant to FAR 52.249-2. The

24



--------------------------------------------------------------------------------



 



    usual reason for convenience termination is that the Government has no
further need for the supplies or services. In this case, the contractor may
recover certain incurred costs according to the terms of the Termination for
Convenience clause.       Even if the default termination of an ETC contract is
to be challenged, it is the Company’s policy is to cooperate in good faith in
fulfilling its obligations to transfer materials and data, together with title
thereto, to the Government, and to protect such items, until the Government
takes physical possession. In the case of a convenience termination, ETC will be
prepared to provide a well-documented settlement proposal, including all
supporting information needed by the Termination Contracting Officer (inventory
lists, cost records, etc.), to negotiate a fair and reasonable settlement and
dispose of the materials as directed.   14.   Contract Closeout and Checklist  
    ETC’s contract closeout procedure entails the following steps:

  •   Verification of final, documented completion and Government acceptance of
all contract line items, including:

  o   Equipment     o   Data Items

  •   Final progress report to Government (if required)     •   Return of
Government-furnished equipment or property, if any     •   Patent Report
submitted/accepted     •   Final invoice submitted     •   Final payment
received     •   Close out Sales Order Release (SOR) to preclude further cost
charging     •   Contract records stored to active or dead storage area

25



--------------------------------------------------------------------------------



 



CHAPTER 5 — CONTRACT CLAIMS

1.   Understanding Contract Requirements       As noted, it is the Company’s
strong policy to avoid the filing of claims/disputes. Moreover, as one mechanism
to avoid such a situation, the Company is committed to exploring in all
instances where claims/disputes arise, the use of alternative dispute resolution
mechanisms. Yet, even given the strong desire of the Company to avoid
claims/disputes, there remains the likelihood that the Company may be faced with
a claim/dispute, whereby the Company believes in good faith that it is entitled
to payments or performance period extensions, beyond those originally
contemplated by the Contract. When such an instance arises, the Company will
generally consider the following step-by-step analysis.       The fundamental
basis for considering whether or not the Company may have a basis for a claim is
a thorough analysis of the contract’s requirements. As mentioned above, steps
are taken by the CA to inform the Project Manager and his team of the contract
requirements, and to ensure they understand them; these include:

  •   Issuing the SOR, together with its attachments, such as customer
specifications, technical proposal and related documents. The SOR will be
amended as necessary to incorporate any contract changes.     •   Conducting a
contract kickoff meeting to review and discuss the contract documents. This will
include a complete review of all requirements, including those that are (a)
contractual/legal in nature and (b) technical (specifications). The kick off
meeting will primarily seek to ensure that the team members are fully aware of
the contract requirements and that they comprehend the relationship between the
various aspects of the Contract. The CA will address any questions or need for
clarification of these requirements either internally or through communication
with the CO.     •   The CA will also stress the need for the team members to
bring up any questions concerning contract requirements to his attention at any
point during contract performance. The CA will provide a response, and, if
necessary, submit the matter to the CO for resolution.

2.   Importance of Bid Documents       The bid documents do not “disappear” or
become irrelevant once the contract is received; indeed, they form an important
basis for the contract, as they are incorporated into the contract document
itself. If any contractual issues arise, or even disputes or appeals, the bid
documents will play a decisive role in their resolution. It is necessary,
therefore, that all team members maintain a complete file that includes them,
together with the SOR and other documents. The CA’s contract file will also
include a full copy of the bid

26



--------------------------------------------------------------------------------



 



    documents, including the solicitation, any amendments, the bid
specifications, the Company’s proposal, cost and price information,
correspondence with the Government purchasing office, telephone memoranda and
any other related records, that were generated during the solicitation phase.  
3.   Early Claim Discovery During Performance       As noted above, despite all
the best efforts of the Government’s CO and technical team to issue a clear and
unambiguous solicitation document, errors will occur; and, likewise, despite
ETC’s attempts to unearth any such errors and request the Government’s
correction of the same, before award, something will invariably “fall through
the cracks”. In such a circumstance, the next best approach, then, is to find
any such problems as early as possible during contract performance. Early
discovery is important, as it will minimize cost, disruption and delay to
contract performance.   4.   Managing Claims       The proper management of
claims requires a well structured, documented and organized approach. ETC’s
method to achieve this is to appoint a “changes team”, consisting of a senior
manager, the CA, Project Manager, Project Engineer, and the Controller, whose
task is to identify any such issues and to assist the CA in preparing and
presenting them to the CO for resolution. As soon as an issue arises and no
later then the time it is presented to the CO, the Company will promptly issue a
SOR with the instruction to the project team to charge all applicable costs to
the new SOR in order to form a clear, precise and proper basis for the eventual
cost proposal to the CO. Moreover, in respect to all claim SORs, employees will
be instructed to record with specificity the labor tasks performed and the costs
incurred.       The claims team will assist the CA during the course of
negotiations with the CO to arrive at an equitable settlement and contract
modification or, on the other hand, to serve as a resource should an appeal
ensue. Also, it is important for the changes team to remember that: (i) A claim
must be asserted (not necessarily submitted) before final payment is made (FAR
52.243-4(f), and (ii) A claim exceeding $100,000.00 in value must be certified
(FAR 33.207)   5.   Preparation of Claims Narrative       The presentation of a
claim should consist of a narrative that contains, at a minimum, the following
information:

  •   A statement of the contract requirement     •   A summary statement of the
change     •   A statement of the Government direction or action that caused the
Company to exceed the contract requirement(s), including copies of all
supporting documents as proof.     •   A detailed statement of the work that
exceeds, or differs from, the contract requirements

27



--------------------------------------------------------------------------------



 



  •   A computation of the costs of the added work     •   An explanation of the
related delay, with illustrative chart or graph, if necessary.     •  
Appendices with pertinent documents, data, cost computations, manning curves,
etc.

    It is the policy of the Company to present any claims in the above format.
Absent the necessary information to present the claim as indicated above, the
claim will not be asserted.   6.   Pricing the Claim       The costs included in
claims must conform to the cost principles contained in FAR Part 31. These are
comprised of both direct costs and indirect costs.       The claim as submitted
to the CO should include a breakdown of the costs being claimed, usually
arranged as follows:

         
Direct Labor:
  $    
Overhead (%):
       
 
     
Subtotal:
       
Materials:
       
Other Direct Cost:
       
G&A (%):
       
 
     
Subtotal:
       
Profit (%):
       
 
     
Total Amount:
  $    
 
     

    Direct Labor should be broken out on an attached schedule to show the
various categories of labor. Materials and ODC should also, to the extent
possible, be broken out into major elements.       Indirect Costs (OH and G&A)
are comprised of “pools” of cost, which are not normally broken out into their
individual elements in a claim, but are to be available for verification by
Government audit.       The Department of Defense (DOD) CO will normally apply
the Weighted Guidelines Method in developing a profit or fee objective (DFARS
215.404-71-1). Contractors utilize varied approaches, tailored to their
individual business. These methods may arrive at different results.   7.  
Supporting Documentation and Sign-Offs       The cost elements included in a
claim, as outlined above, shall be fully documented and all such documentation
made physically available for Government audit — normally by the Defense
Contracts Audit Agency (DCAA). Direct labor hours for completed work are to be
supported by the time sheets of each individual employee involved. This is to

28



--------------------------------------------------------------------------------



 



    be assured by assiduous time-keeping practices and verification by direct
supervisors that the labor hours are charged to the correct SOR number. Material
costs, likewise, are to be supported by a combination of supplier quotations,
purchase orders, and/or invoices, as appropriate. The same holds true for other
direct cost (ODC) charges. All proposed costs are to be reviewed and approved,
in writing, by a direct supervisor. Indirect costs (OH, G&A & ODC) being applied
to the claim costs are obtained from the Company Controller, who is responsible
for calculating them on a periodic basis.   8.   Claim Certification      
Claims exceeding $100,000.00 in value must be certified (FAR 33.207).   9.  
Sanctions for Non-Compliance       Sanctions imposed for non-compliance are
significant. The False Claims Act (FCA) (31 USC 3729-3733) provides the
Government with remedies against parties that process false claims. “Parties” is
defined as either the Company or individual employees. This may include the
recovery of treble damages (against companies), and civil penalties of not less
than $5,000 — $10,000 for each false or fraudulent claim. Criminal statutes
provide for fines up to $10,000, and individuals may be imprisoned for up to
five years.

29



--------------------------------------------------------------------------------



 



GLOSSARY OF TERMS
BCA — Board of Contract Appeals.
Buy American Act — A federal policy stating that manufactured materials,
supplies or articles acquired for public use shall be substantially constituted
from domestically mined or manufactured materials.
CA — Contact Administrator. The individual(s) primarily tasked with the
oversight of the Company’s performance pursuant to the fulfillment of the terms,
conditions, and specifications of a contract.
CAS — Cost Accounting Standards. Federal standards designed to provide a
consistency and coherency in defense and other government contract accounting.
CFO — Chief Financial Officer.
Change — A change to approved program requirements or specifications after
negotiation of a basic contract. It may result in an increase or decrease.
COFC — U.S. Court of Federal Claims.
Commercial Item — An item, including both supplies and services, of a class or
kind that is regularly used for other than government purposes and is sold or
traded in the course of conducting normal business operations.
Contracting Officer — A person with the authority to enter into, administer or
terminate contracts and to make related determinations and findings.
Cost Reimbursement — A form of pricing arrangement that provides for payment of
allowable, allocable and reasonable costs incurred in performance of a contract.
COTR — Contracting Officer’s Technical Representative. A person provided to
assist the CO in matters related to inspection, acceptance and other duties.
CPFF — Cost Plus Fixed Fee. A cost-reimbursement contract that provides for the
payment of a fixed fee for the contractor.
DCAA — Defense Contract Audit Agency.
DFAR — Defense FAR Supplements.
DPAS — Defense Priorities and Allocations System. Priority ratings for contracts
and subcontracts.
ETC or Company — Environmental Tectonics Corporation.

30



--------------------------------------------------------------------------------



 



FAR — Federal Acquisition Regulations.
FFP — Firm Fixed Price Contract. A contract that is not subject to any
adjustment by reason of costs experienced by the contractor in the performance
of the contract.
Fixed Price — A form of pricing that includes a ceiling beyond which the
government bears no responsibility for payment.
FMS — Foreign Military Sales. Actions on the part of the Department of Defense
on behalf of another government to make procurements using that government’s
funds.
FOB — Free on Board.
IFB — Invitation for Bids. Solicitation document used for sealed-bid
procurements.
IP — Intellectual Property. Includes inventions, trademarks, patents, industrial
designs, copyrights, and technical information.
Manual — ETC Government Contracting Procedures Manual.
Offer — A promise by the Company to enter into a contract if the offer is
accepted. In sealed bidding, offers made in response to Invitations for Bids
(IFBs) are called “bids.” In negotiated acquisitions, offers made in response to
Requests for Proposals (RFPs) are called “proposals.”
Procurement Integrity Act — Federal Procurement Policy Act, 41 U.S.C. 423. Rules
implemented to uphold the integrity of the government procurement process.
Progress Payment — A payment made as work progresses under a contract on the
basis of percentage of completion accomplished or for work performed.
Project Manager — An individual designated by the Company to be responsible for
the accomplishment of the program objectives, including development, production
and sustainment.
Proposal — A written offer by the Company describing its offering terms.
RFP — Request for Proposal. Solicitation document used in negotiated
procurements when the buyer reserves the right to award without further oral or
written negotiations. Only acceptance by the buyer is needed to create a binding
contract.
RFQ — Request for Quotation. The solicitation form used in negotiated
procurement when award will be made after negotiation with the offeror.
Solicitation — A document requesting or inviting offerors to submit offers.
SOR — Sales Order Release. The document which summarizes the essential contract
requirements and the job charging number for the services to be performed.

31



--------------------------------------------------------------------------------



 



TINA — Truth in Negotiations Act. Federal law enacted at P.L. 87-653 to provide
the government with sufficient information before the contract award to ensure
that it does not pay excessive prices for its procurements.
WAWF — Wide Area Work Flow system.

32



--------------------------------------------------------------------------------



 



ANNEX 7
AUDIT & COMPLIANCE REVIEW PROCEDURE
PURPOSE

  •   To establish a procedure for the staffing, planning, scope, and reporting
of regular audits of the Compliance Program established pursuant to the
Agreement between Environmental Tectonics Corporation and The United States
Department of the Navy (“Agreement”).

AUDIT TEAM

  •   Will include ETC Ethics Advisor and appropriate ETC management personnel.

SCOPE AND FREQUENCY OF AUDITS
Within 30 days of execution of the Agreement, and on a yearly basis thereafter,
the Audit Team will perform appropriate procedures to review compliance with the
following substantive requirements of the Agreement:

  •   Adherence to the Schedule set forth in Annex 2 for implementation of the
Compliance Program.     •   Establishment and annual review / updating of
Company Code of Ethics.     •   Maintenance of complete file of annual officer,
director, employee, consultant acknowledgement of the Code.     •   Timely
investigation and reporting of all instances of suspected misconduct.     •  
Establishment and ongoing efficacy of a Hot Line.     •   Establishment of
Contracting Procedures Manual.     •   Establishment and regular updating of a
library of federal contracting materials.     •   Establishment of a Training
Program to familiarize all officers, directors, and relevant employees with each
component of the Compliance Program.     •   Complete participation at training
sessions; maintenance of participant certifications.     •   Determination of
eligibility of all current employees and consultants who provide services in
connection with any federally contracted work. Removal from responsibility or
dismissal of ineligible persons as required by the Agreement.     •  
Establishment of screening procedures to assure that ineligible persons are not
hired as employees or engaged as contractors in connection with federally
contracted work, without prior approval of Navy Debarring Authority.     •  
Segregation of costs of implementing Compliance Program; treatment of such costs
as unallowable during the term of this Agreement.

AUDIT PROCEDURES
The Audit Team will establish an audit plan for each yearly audit, including:

  •   Identification of overall scope and any particular area(s) of focus.     •
  Audit checklist of Company documentation to be reviewed.

 



--------------------------------------------------------------------------------



 



  •   Identification of and assignment of all major tasks to be performed.     •
  Identification of any personnel to be interviewed; any particular transactions
to be sampled.

Performance of the Audit

  •   Creation and retention of contemporaneous workpapers to document the
audit.     •   Sign off by Ethics Advisor on completion of all required audit
activities.     •   Adherence to audit plan.     •   Identification of any
deficiencies/weaknesses in internal controls (e.g., maintenance of appropriate
documents) relating to scope of Compliance Program

REPORTING

  •   The Ethics Advisor shall prepare an initial and, thereafter, a yearly
report (“Report”), discussing the audit findings.     •   Each Report shall
identify (1) All instances of disciplinary action for violations of the Codes;
(2) all known, ongoing criminal investigations; (3) all known quitam suits; (4)
all known or suspected defective pricing cases; (5) instances in which there are
reasonable grounds to suspect that ETC, its directors, officers, employees,
consultants, suppliers and/or Governmental personnel have violated Federal laws
or regulations relating to U.S. Government procurements; (6) all hotline calls
received by the Ethics Advisor including a description of the complaint and any
remedial action taken or planned; and (7) any other matter which might affect
ETC’s present responsibility status, including but not limited to actual or
potential suspension and/or debarment actions by other Government entities.    
•   Audit reports shall include identification of any Compliance Program
implementation failures; recommend appropriate corrective action; and provide
for prompt follow-up to assure corrective actions have been implemented.     •  
All reports will be submitted directly to the Audit Committee of ETC’s Board of
Directors and to the Navy’s Debarring Authority.

EFFECTIVE DATE & TERM

  •   Coextensive with the effective date and term of the Agreement.

 